Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of February 21, 2012

among

THE HACKETT GROUP, INC.,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

and

BANK OF AMERICA, N.A.,

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1    1.01   
Defined Terms      1    1.02    Other Interpretive Provisions      28    1.03   
Accounting Terms      29    1.04    Rounding      30    1.05    Times of Day   
  30    1.06    Letter of Credit Amounts      30    ARTICLE II COMMITMENTS AND
CREDIT EXTENSIONS      30    2.01    Loans      30    2.02    Borrowings,
Conversions and Continuations of Loans      31    2.03    Letters of Credit     
33    2.04    Prepayments      39    2.05    Termination or Reduction of
Commitments      40    2.06    Repayment of Loans      41    2.07    Interest
and Default Rate      42    2.08    Fees      43    2.09    Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate      43    2.10   
Evidence of Debt      44    2.11    Payments Generally      44    2.12    Cash
Collateral      45    ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      46
   3.01    Taxes      46    3.02    Illegality      48    3.03    Inability to
Determine Rates      48    3.04    Increased Costs; Reserves on Eurodollar Rate
Loans      49    3.05    Compensation for Losses      50    3.06    Mitigation
Obligations      51    3.07    Survival      51    ARTICLE IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS      51    4.01    Conditions of Initial Credit
Extension      51    4.02    Conditions to all Credit Extensions      54   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE V REPRESENTATIONS AND WARRANTIES      54    5.01   
Existence, Qualification and Power      55    5.02    Authorization; No
Contravention      55    5.03    Governmental Authorization; Other Consents     
55    5.04    Binding Effect      56    5.05    Financial Statements; No
Material Adverse Effect      56    5.06    Litigation      56    5.07    No
Default      57    5.08    Ownership of Property      57    5.09    Tender Offer
and Tendered Shares.      57    5.10    Insurance      57    5.11    Taxes     
57    5.12    ERISA Compliance.      58    5.13    Margin Regulations;
Investment Company Act      59    5.14    Disclosure      60    5.15   
Compliance with Laws      60    5.16    Solvency      60    5.17   
[Intentionally omitted.]      60    5.18    [Intentionally omitted.]      60   
5.19    Authorized Officers      60    5.20    Subsidiaries; Equity Interests;
Loan Parties      61    5.21    Collateral Representations      61    5.22   
Intellectual Property; Licenses, Etc      62    5.23    OFAC.      63    ARTICLE
VI AFFIRMATIVE COVENANTS      63    6.01    Financial Statements.      63   
6.02    Certificates; Other Information      64    6.03    Notices      66   
6.04    Payment of Obligations      67    6.05    Preservation of Existence, Etc
     67    6.06    Maintenance of Properties      67   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   6.07   

Maintenance of Insurance

     67    6.08   

Compliance with Laws

     68    6.09   

Books and Records

     68    6.10   

Inspection Rights

     68    6.11   

Use of Proceeds

     69    6.12   

[Intentionally omitted.]

     69    6.13   

[Intentionally omitted.]

     69    6.14   

Material Contracts

     69    6.15   

Covenant to Guarantee Obligations

     69    6.16   

Covenant to Give Security

     70    6.17   

Further Assurances

     70    6.18   

Deposit Accounts and Cash Collateral Accounts

     70    6.19   

Post Closing Items

     70   

ARTICLE VII NEGATIVE COVENANTS

     71    7.01   

Liens

     71    7.02   

Indebtedness

     73    7.03   

Investments

     74    7.04   

Fundamental Changes

     75    7.05   

Dispositions

     76    7.06   

Restricted Payments

     77    7.07   

Change in Nature of Business

     77    7.08   

Transactions with Affiliates

     78    7.09   

Burdensome Agreements

     78    7.10   

Use of Proceeds

     78    7.11   

Financial Covenants

     78    7.12   

[Intentionally omitted.]

     79    7.13   

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity

     79    7.14   

Accounting Changes

     79    7.15   

Account Control Agreements; Additional Bank Accounts

     79    7.16   

Sale and Leaseback Transactions

     79    7.17   

[Intentionally omitted.]

     80   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   7.18   

Sanctions

     80   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     80    8.01   

Events of Default

     80    8.02   

Remedies upon Event of Default

     83    8.03   

Application of Funds

     83   

ARTICLE IX CONTINUING GUARANTY

     84    9.01   

Guaranty

     84    9.02   

Rights of Lender

     84    9.03   

Certain Waivers

     85    9.04   

Obligations Independent

     85    9.05   

Subrogation

     85    9.06   

Termination; Reinstatement

     86    9.07   

Stay of Acceleration

     86    9.08   

Condition of Borrower

     86    9.09   

Appointment of Borrower

     86    9.10   

Right of Contribution

     87   

ARTICLE IX MISCELLANEOUS

     87    10.01   

Amendments, Etc

     87    10.02   

Notices; Effectiveness; Electronic Communications

     87    10.03   

No Waiver; Cumulative Remedies; Enforcement

     88    10.04   

Expenses; Indemnity; Damage Waiver

     88    10.05   

Payments Set Aside

     90    10.06   

Successors and Assigns

     90    10.07   

Treatment of Certain Information; Confidentiality

     91    10.08   

Right of Setoff

     92    10.09   

Interest Rate Limitation

     93    10.10   

Counterparts; Integration; Effectiveness

     93    10.11   

Survival of Representations and Warranties

     93    10.12   

Severability

     94    10.13   

Governing Law; Jurisdiction; Etc

     94    10.14   

Waiver of Jury Trial

     95   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   10.15   

Subordination

     95    10.16   

Electronic Execution of Assignments and Certain Other Documents

     96    10.17   

USA PATRIOT Act Notice

     96   

 

v



--------------------------------------------------------------------------------

BORROWER PREPARED SCHEDULES: Schedule 1.01(c)    Authorized Officers Schedule
5.12    Pension Plans Schedule 5.20(a)    Subsidiaries, Joint Ventures,
Partnerships and Other Equity Investments Schedule 5.20(b)    Loan Parties
Schedule 5.21    Collateral Schedule 7.01    Existing Liens Schedule 7.02   
Existing Indebtedness Schedule 7.03    Existing Investments Schedule 7.15   
Excluded Accounts LENDER PREPARED SCHEDULES: Schedule 1.01(a)    Certain
Addresses for Notices EXHIBITS: Exhibit A    Form of Compliance Certificate
Exhibit B    Form of Joinder Agreement Exhibit C    Form of Loan Notice Exhibit
D    Form of Permitted Acquisition Certificate Exhibit E    Form of Revolving
Note Exhibit F    Form of Solvency Certificate Exhibit G    Form of Term Note
Exhibit H    Form of Officer’s Certificate Exhibit I    Form of Funding
Indemnity Letter Exhibit J    Form of Financial Condition Certificate Exhibit K
   Form of Authorization to Share Insurance Information Exhibit L    Tender
Offer Exhibit M    Form of Officer’s Certificate (Tender Offer Term Borrowing)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 21, 2012, among THE HACKETT
GROUP, INC., a Florida corporation (the “Borrower”), the Guarantors (defined
herein), and BANK OF AMERICA, N.A. (the “Lender”).

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $50,000,000.00.

WHEREAS, the Lender has agreed to make such loans and other financial
accommodations to the Loan Parties on the terms and subject to the conditions
set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a controlling equity interest or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood



--------------------------------------------------------------------------------

that the Applicable Rate for (a) Base Rate Loans shall be the percentage set
forth under the column “Base Rate”; (b) Eurodollar Rate Loans shall be the
percentage set forth under the column “Eurodollar Rate & Letter of Credit Fee”;
and (c) the Letter of Credit Fee shall be the percentage set forth under the
column “Eurodollar Rate & Letter of Credit Fee”:

 

Level

  

Consolidated

Leverage Ratio

   Eurodollar Rate
& Letter of Credit Fee     Base Rate   1    < 1.0x      1.50 %      0.75 %  2   
³ 1.0x but < 1.5x      1.75 %      1.00 %  3    ³ 1.5x but < 2.0x      2.00 %   
  1.25 %  4    ³ 2.0x but < 2.5x      2.25 %      1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Lender, Pricing Level 4 shall apply, in each case as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and in each case shall remain in effect until the first Business
Day following the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b) and (b) the initial Applicable Rate shall be set
forth in Level 3 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) to the Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease, (c) all
Synthetic Debt of such Person, (d) in respect of any Securitization Transaction,
the outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the Lender in
its reasonable judgment and (e) in respect of any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the debt
rate implied in the applicable lease) of the obligations of the lessee for
rental payments during the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 30, 2011,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

2



--------------------------------------------------------------------------------

“Availability Period” means:

(a) in respect of the Revolving Facility, the period from and including the
Closing Date to the earliest of (i) the Maturity Date for the Revolving
Facility, (ii) the date of termination of the Revolving Commitment pursuant to
Section 2.05, and (iii) the date of termination of the Commitment of the Lender
to make Revolving Loans and of the obligation to make L/C Credit Extensions
pursuant to Section 8.02;

(b) in respect of the Tender Offer Term Borrowing under the Term Facility, the
period from and including the Closing Date to the earlier of (i) April 30, 2012,
and (ii) the date of termination of the Commitment of the Lender to make Term
Loans pursuant to Section 8.02; and

(c) in respect of Delayed Draw Term Borrowings under the Term Facility, the
period from and including April 30, 2012 to the earliest of (i) the Maturity
Date for the Term Facility, (ii) the date of termination of the Term Commitment
pursuant to Section 2.05, and (iii) the date of termination of the Commitment of
the Lender to make Term Loans pursuant to Section 8.02.

“Available Liquidity” means, at any date of determination, the sum of (i) the
aggregate principal amount of Revolving Loans available to be borrowed under
Section 2.01(b) plus (ii) unencumbered cash, Cash Equivalents and other readily
marketable securities of the Loan Parties reasonably acceptable to the Lender,
in each case subject to no Liens or restrictions, other than Permitted Liens of
the type described in Section 7.01(k) and (p).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the Lender as its “prime
rate,” and (c) the Eurodollar Rate plus 0.75%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate.

“Board” means the board of directors or equivalent governing body.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America in the name of and under
the sole dominion and control of the Lender, and otherwise established in a
manner satisfactory to the Lender.

“Cash Collateralize” means to pledge and deposit in a Cash Collateral Account
with or deliver to the Lender, as collateral for the L/C Obligations or
Obligations (as the context may require), cash or deposit account balances or,
if the Lender shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than three hundred sixty days (360) days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b) demand deposits and time deposits with, or insured certificates of deposit
or bankers’ acceptances of, any commercial bank that (i) (A) is the Lender or an
Affiliate thereof or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

 

4



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
(i) the Lender or an Affiliate thereof or (ii) other financial institutions that
have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement between any Loan Party or any of
its Subsidiaries and the Lender or any Affiliate of the Lender to provide
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan

 

5



--------------------------------------------------------------------------------

of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 40% or more of the Equity Interests of the Borrower entitled to
vote for members of the Board of the Borrower on a fully-diluted basis (and
taking into account all such securities that such “person” or “group” has the
right to acquire pursuant to any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the Board of the Borrower cease to be composed of individuals (i) who
were members of that Board on the first day of such period, (ii) whose election
or nomination to that Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that Board or (iii) whose election or nomination to that Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that Board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the Board).

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Lender pursuant
to Section 6.16, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender.

“Commitment” means the Term Commitment or the Revolving Commitment, as the
context may require.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
(a) Consolidated Interest Charges, plus (b) the provision for federal, state,
local and foreign income taxes payable, plus (c) depreciation and amortization
expense, plus (d) loss from discontinued operations and extraordinary items,
plus (e) non-cash compensation expenses, plus (f) other non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period, and minus (g) income from discontinued operations
and extraordinary items, in each case of or by the Borrower and its Subsidiaries
for such Measurement Period and only to the extent included in calculating
Consolidated Net Income, without duplication.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA less (ii) the aggregate amount of all
non-financed Capital Expenditures less (iii) the aggregate amount of federal,
state, local and foreign income taxes paid in cash, less (iv) the aggregate
amount of all cash Restricted Payments (excluding repurchases of the Borrower’s
capital stock (1) made prior to the Closing Date or (2) financed by Term Loans)
to (b) the sum of (i) Consolidated Interest Charges paid in cash, and
(ii) scheduled principal amortization payments (without giving effect to any
reduction in the amount of any scheduled principal payments as a result of
prepayments made under Section 2.04(a)) of Consolidated Funded Indebtedness
(including under Capitalized Leases) during the next ensuing four fiscal
quarters of the Borrower and its Subsidiaries (excluding the scheduled principal
payment of Revolving Loans on the Maturity Date and provided that if the
Maturity Date falls during such four fiscal quarters, the amount of scheduled
principal payments of Term Loans for such period shall be deemed to be the
aggregate amount of the last four (4) scheduled principal payments of Term Loans
occurring prior to the Maturity Date), in each case, of or by the Borrower and
its Subsidiaries for (except with respect to the preceding clause (b)(ii)) the
most recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) the maximum amount
available to be drawn under issued and outstanding letters of credit (including
standby and commercial, but excluding letters of credit fully collateralized by
cash or Cash Equivalents), bankers’ acceptances, bank guaranties, surety bonds
and similar instruments; (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts

 

7



--------------------------------------------------------------------------------

payable in the ordinary course of business), (e) all Attributable Indebtedness,
(f) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Borrower or any Subsidiary, and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude extraordinary gains and extraordinary losses for such
Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of the Borrower or any
Subsidiary to be transferred in connection with such Acquisition, (b) the amount
of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face

 

8



--------------------------------------------------------------------------------

amount or the amount payable at maturity, whichever is greater) of any
Indebtedness incurred, assumed or acquired by the Borrower or any Subsidiary in
connection with such Acquisition, (d) all additional purchase price amounts in
the form of earnouts and other contingent obligations that should be recorded on
the financial statements of the Borrower and its Subsidiaries in accordance with
GAAP in connection with such Acquisition, (e) all amounts paid in respect of
covenants not to compete, consulting agreements that should be recorded on the
financial statements of the Borrower and its Subsidiaries in accordance with
GAAP, and other affiliated contracts in connection with such Acquisition, and
(f) the aggregate fair market value of all other consideration given by the
Borrower or any Subsidiary in connection with such Acquisition. For purposes of
determining the Cost of Acquisition for any transaction, the Equity Interests of
the Borrower shall be valued in accordance with GAAP.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Delayed Draw Term Borrowing” means any Term Borrowing other than the Tender
Offer Term Borrowing, made pursuant to clause (ii) of Section 2.01(a).

“Delayed Draw Commitment Amount” means the lesser of (i) $10,000,000 and
(ii) the difference between $30,000,000 and the amount of the Tender Offer Term
Borrowing. The Delayed Draw Commitment Amount is part of, and not in addition
to, the Term Commitment.

“Deposit Account” has the meaning set forth in the UCC.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale,

 

9



--------------------------------------------------------------------------------

assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to an equity compensation plan approved by the Board of the
Borrower, (b) any issuance of its Equity Interests pursuant to the exercise of
options or warrants, (c) any issuance of its Equity Interests pursuant to the
conversion of any debt securities to equity or the conversion of any class of
equity securities to any other class of equity securities, (d) any issuance of
options or warrants relating to its Equity Interests, (e) any issuance by the
Borrower of its Equity Interests as

 

10



--------------------------------------------------------------------------------

consideration for a Permitted Acquisition and (f) any issuance by the Borrower
of its Equity Interests, the proceeds of which are applied to the consummation
of a Permitted Acquisition within a reasonable period of time following such
issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Lender from time to time) at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Lender to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and

 

11



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one
(1) month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Lender to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one (1) month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Property” means, with respect to any Loan Party, (a) the Tendered
Shares and other Equity Interests of the Borrower held as treasury stock,
(b) unless requested by the Lender, any Intellectual Property for which a
perfected Lien thereon is not effected either by filing of a UCC financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(c) unless requested by the Lender, any personal property (other than personal
property described in clause (b) above) for which the attachment or perfection
of a Lien thereon is not governed by the UCC, (d) the Equity Interests of any
Foreign Subsidiary of any Loan Party to the extent not required to be pledged to
secure the Obligations pursuant to the Collateral Documents and (e) any property
which, subject to the terms of Section 7.02(c), is subject to a Lien of the type
described in Section 7.01(i) pursuant to documents that prohibit such Loan Party
from granting any other Liens in such property.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of the Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on (i) the Closing Date or (ii) the date on which the Lender changes
its Lending Office, except to the extent that, pursuant to Section 3.01(a) or
(c), amounts with respect to such Taxes were payable to the Lender immediately
before it changed its Lending Office, (c) Taxes attributable to the Lender’s
failure to comply with Section 3.01(e), and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

 

12



--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

“Fee Letter” means the letter agreement dated the date hereof between the
Borrower and the Lender.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(e).

“Foreign Plan” has the meaning specified in Section 5.12(e).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funding Indemnity Letter” means a funding indemnity letter, substantially in
the form of Exhibit I.

“GAAP” means generally accepted accounting principles in the United States of
America applied on a consistent basis and subject to the terms of Section 1.03.

 

13



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means the Subsidiaries of the Borrower as are or may from time to
time become parties to this Agreement pursuant to Section 6.15.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article IX in favor of the Lender, together with each other guaranty delivered
pursuant to Section 6.15.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any Swap Contract between any Loan Party or any of its
Subsidiaries and the Lender or any Affiliate of the Lender.

 

14



--------------------------------------------------------------------------------

“Honor Date” has the meaning set forth in Section 2.03(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations (including, without limitation, earnout obligations) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business and not past due for
more than sixty (60) days after the date on which such trade account was
created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

15



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three (3) months, the respective dates
that fall every three (3) months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
less any return of capital, but without adjustment for subsequent increases or
decreases in the value of such Investment.

 

16



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the Lender and the Borrower (or any Subsidiary) or in favor of the Lender and
relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Sections
6.15 and 6.16.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified therefor in the recitals.

 

17



--------------------------------------------------------------------------------

“Lending Office” means, as to the Lender, the office or offices of the Lender
described as such on Schedule 1.01(a), or such other office or offices as the
Lender may from time to time notify the Borrower.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $5,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Term Loan or a Revolving Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter and (f) each Issuer
Document (but specifically excluding any Hedge Agreement or any Cash Management
Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit C.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition

 

18



--------------------------------------------------------------------------------

(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the Lender
under any Loan Document, or of the ability of the Loan Parties, taken as a
whole, to perform their obligations under any Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract or
agreement of the Borrower and its Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means (a) with respect to the Revolving Facility, February 21,
2017 and (b) with respect to the Term Facility, February 21, 2017; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.12(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all L/C Obligations, and (b) otherwise, an
amount determined by the Lender in its sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees and sales commissions), (b) taxes paid or payable as a
result thereof and (c) in the case of any Disposition or any Involuntary
Disposition, (i) the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Lender) on the related
property and (ii) in the case of Involuntary Dispositions, any proceeds
constituting proceeds of business interruption insurance; it being understood
that “Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Equity Issuance or Involuntary Disposition.

 

19



--------------------------------------------------------------------------------

“Nonmaterial Subsidiary” means any Subsidiary which (a) does not have any active
operations, (b) together with all other Subsidiaries that are Nonmaterial
Subsidiaries, generates less than five percent (5%) of Consolidated EBITDA, and
(c) owns no property other than property which has a book value of less than
$250,000 in the aggregate with all other Subsidiaries that are Nonmaterial
Subsidiaries.

“Note” means a Term Note or a Revolving Note, as the context may require.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit; (b) all obligations
arising under Cash Management Agreements and Hedge Agreements; and (c) all costs
and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

20



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Term Loans and Revolving
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” shall mean an Acquisition by a Loan Party (such Person
or division, line of business or other business unit of such Person subject to
the Acquisition shall be referred to herein as the “Target”), in each case that
is a type of business (or assets used in a type of business) permitted to be
engaged in by the Borrower and its Subsidiaries pursuant to the terms of this
Agreement, in each case so long as:

(a) no Default shall then exist or would exist after giving effect thereto;

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to the Acquisition on a Pro Forma Basis,
(i) the Loan Parties are in compliance with the financial covenant set forth in
Section 7.11(b) and (ii) the Consolidated Leverage Ratio shall not be greater
than 2.25 to 1.00;

(c) the Lender shall have received (or shall receive in connection with the
closing of such Acquisition) a first priority perfected security interest in all
property (including, without limitation, Equity Interests) acquired with respect
to the Target in accordance with the terms of Section 6.16 and the Target, if a
Person, shall have executed a Joinder Agreement in accordance with the terms of
Section 6.15;

 

21



--------------------------------------------------------------------------------

(d) the Lender shall have received (i) a description of the material terms of
such Acquisition, (ii) audited financial statements (or, if unavailable,
management-prepared financial statements) of the Target for its two most recent
fiscal years and for any fiscal quarters ended within the fiscal year to date,
(iii) Consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition), and (iv) not less than five
(5) Business Days prior to the consummation of any Permitted Acquisition, a
certificate substantially in the form of Exhibit D, executed by a Responsible
Officer of the Borrower certifying that such Permitted Acquisition complies with
the requirements of this Agreement;

(e) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the Board and/or shareholders (or equivalent) of the applicable Loan
Party and the Target;

(f) after giving effect to such Acquisition and any Borrowings made in
connection therewith, Available Liquidity shall be at least $10,000,000;

(g) if at the time such Acquisition is consummated any Term Loans (or any
portion thereof) are outstanding, the Cost of Acquisition paid by the Loan
Parties and their Subsidiaries for all Acquisitions made during the term of this
Agreement shall not exceed $20,000,000 in the aggregate; provided that any
earnouts or similar deferred or contingent obligations of the Borrower in
connection with such Acquisition shall be subordinated to the Obligations in a
manner and to the extent reasonably satisfactory to the Lender.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents or other readily marketable
securities for fair market value.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

22



--------------------------------------------------------------------------------

“Pledged Equity” has the meaning specified in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a line of business or for any Acquisition, whether actual
or proposed, for purposes of determining compliance with the financial covenants
set forth in Section 7.11, each such transaction or proposed transaction shall
be deemed to have occurred on and as of the first day of the relevant
Measurement Period, and the following pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the Target shall be included in
the results of the Borrower and its Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Borrower and its
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such
Measurement Period.

“Qualifying Control Agreement” shall mean an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

23



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01(b).

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01(b), and (b) issue Letters of Credit, in
an aggregate principal amount at any one time outstanding not to exceed
$20,000,000, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Revolving Exposure” means, as to the Lender at any time, the aggregate
principal amount at such time of the outstanding Revolving Loans and the L/C
Obligations.

“Revolving Facility” means, at any time, the amount of the Revolving Commitment
at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of the
Lender evidencing Revolving Loans, substantially in the form of Exhibit E.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Lender, any Affiliate of the Lender
party to a Cash Management Agreement or a Hedge Agreement and the Indemnitees.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit F.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

25



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

26



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” means the Borrower’s tender for the repurchase of its Equity
Interests, which shall be consummated no later than April 30, 2012 on the terms
and conditions set forth on Exhibit L.

“Tender Offer Documents” means the operative documentation relating to the
Tender Offer, including the Offer to Purchase and the Letter of Transmittal, in
each case in substantially the form provided to the Lender on the Closing Date.

“Tender Offer Term Borrowing” means the Term Borrowing under this Agreement,
made pursuant to clause (i) of Section 2.01(a).

“Tendered Shares” means all of the Equity Interests of the Borrower purchased
pursuant to the Tender Offer or otherwise purchased on the open market or in
privately negotiated transactions during the term of this Agreement.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by the Lender pursuant to Section 2.01(a).

“Term Commitment” means the Lender’s obligation to make Term Loans to the
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed $30,000,000, as such amount may be reduced from
time to time in accordance with this Agreement.

“Term Facility” means (a) at any time during the Availability Period in respect
of the Tender Offer Term Borrowing, the amount of the Term Commitment at such
time, (b) at any time during the Availability Period in respect of Delayed Draw
Term Borrowings, the sum of (i) the amount of the Term Commitment at such time
and (ii) the aggregate principal amount of Term Loans outstanding at such time,
and (c) thereafter, the aggregate principal amount of the Term Loans outstanding
at such time.

“Term Loan” means an advance made by the Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of the Lender
evidencing the Term Loans, substantially in the form of Exhibit G.

“Threshold Amount” means $1,500,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

27



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of Florida;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Florida, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation

 

28



--------------------------------------------------------------------------------

shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

29



--------------------------------------------------------------------------------

(d) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Borrower and its Subsidiaries that is
consummated during any Measurement Period shall, for purposes of determining
compliance with the financial covenants set forth in Section 7.11 and for
purposes of determining the Applicable Rate, be given Pro Forma Effect as of the
first day of such Measurement Period.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loans.

(a) Term Borrowings. Subject to the terms and conditions set forth herein, the
Lender agrees to make (i) a single loan to the Borrower, in Dollars, on any
Business Day during the Availability Period for the Tender Offer Term Borrowing,
for the purpose of funding the purchase price of the Tender Offer and the
reasonable and customary fees and expenses incurred by the Borrower in
connection therewith, in an amount not to exceed $30,000,000, and (ii) one or
more loans to the Borrower, in Dollars, from time to time, on any Business Day
during the Availability Period for Delayed Draw Term

 

30



--------------------------------------------------------------------------------

Borrowings under the Term Facility, in an aggregate amount not to exceed the
Delayed Draw Commitment Amount. Each Term Borrowing shall consist of Term Loans
made simultaneously by the Lender in accordance with the Term Commitment. Term
Borrowings repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein; provided, however,
any Term Borrowing made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Borrower delivers a Funding Indemnity Letter not less than three (3) Business
Days prior to the date of such Term Borrowing.

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
the Lender agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower, in Dollars, from time to time, on any Business Day during the
Availability Period for the Revolving Facility, in an aggregate amount not to
exceed at any time outstanding the amount of the Revolving Commitment; provided,
however, that after giving effect to any Revolving Borrowing, the Revolving
Exposure of the Lender shall not exceed the Revolving Commitment. Within the
limits of the Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow Revolving Loans, prepay under
Section 2.04, and reborrow under this Section 2.01(b). Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein; provided,
however, any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Borrower delivers a Funding Indemnity Letter not less than three
(3) Business Days prior to the date of such Revolving Borrowing.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Lender of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (A) the
applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (B) the requested date of the Borrowing,
conversion or continuation, as the case may be (which

 

31



--------------------------------------------------------------------------------

shall be a Business Day), (C) the principal amount of Loans to be borrowed,
converted or continued, (D) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (E) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.

(b) Advances. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Lender shall make all funds available to the Borrower either
by (i) crediting the account of the Borrower on the books of the Lender with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower; provided, however, that if, on the date a Loan Notice
with respect to a Revolving Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.

(c) Eurodollar Rate Loans. Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Lender.

(d) Notice of Interest Rates. The Lender shall promptly notify the Borrower of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Lender shall notify the Borrower of any change in the Lender’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Term Facility. After giving effect to all Revolving
Borrowings, all conversions of Revolving Loans from one Type to the other, and
all continuations of Revolving Loans as the same Type, there shall not be more
than 6 Interest Periods in effect in respect of the Revolving Facility.

 

32



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, the Lender agrees,
(A) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit in
Dollars for the account of the Borrower, and to amend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (B) to honor
drawings under the Letters of Credit; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (1) the Revolving
Exposure of the Lender shall not exceed the Revolving Commitment, and (2) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The Lender shall not be under any obligation to issue any Letter of Credit
if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or after the Letter of Credit
Expiration Date;

(B) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Lender from issuing the
Letter of Credit, or any Law applicable to the Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

(C) the issuance of the Letter of Credit would violate one or more policies of
the Lender applicable to letters of credit generally;

 

33



--------------------------------------------------------------------------------

(D) the Letter of Credit is in an initial stated amount less than $100,000;

(E) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iii) The Lender shall be under no obligation to amend any Letter of Credit if
(A) the Lender would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by fax
transmission, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Lender, by personal delivery or by
any other means reasonably acceptable to the Lender. Such Letter of Credit
Application must be received by the Lender not later than 11:00 a.m. at least
two (2) Business Days (or such later date and time as the Lender may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Lender (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
Lender may require. Additionally, the Borrower shall furnish to the Lender such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the Lender may
require.

 

34



--------------------------------------------------------------------------------

(ii) Unless the Lender has received written notice from any Loan Party, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Lender’s usual and
customary business practices.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the Lender may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an “Auto
Extension Letter of Credit”); provided that any such Auto Extension Letter of
Credit must permit the Lender to prevent any such extension at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non Extension Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Lender, the Borrower shall not be required to make a specific request to the
Lender for any such extension. Once an Auto Extension Letter of Credit has been
issued, the Lender shall be deemed to have authorized (but may not require) the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the Lender shall
not permit any such extension if (A) the Lender has determined that it would
have no obligation at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non Extension Notice Date from the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Lender will also deliver to the Borrower a true and complete copy
of such Letter of Credit or amendment.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Lender shall notify the Borrower
thereof. Not later than 11:00 a.m. on the date of any payment by the Lender
under a Letter of Credit (each such date, an “Honor Date”), the Borrower

 

35



--------------------------------------------------------------------------------

shall reimburse the Lender in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the Lender by such time, the Borrower shall
be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitment and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the Lender pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Lender an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.

(d) Obligations Absolute. The obligation of the Borrower to reimburse the Lender
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Lender any other Person, whether in
connection with this Agreement or by such Letter of Credit, the transactions
contemplated hereby or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

36



--------------------------------------------------------------------------------

(iv) waiver by the Lender of any requirement that exists for the Lender’s
protection and not the protection of the Borrower or any waiver by the Lender
which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the Lender in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

(e) Role of Lender. The Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Lender shall not have any responsibility
to obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Lender, any of its Related Parties nor any
correspondent, participant or assignee of the Lender shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(d). In furtherance and not in limitation of the foregoing, the
Lender may accept documents that appear on

 

37



--------------------------------------------------------------------------------

their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Lender shall
not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

(f) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Lender and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the Lender shall not be responsible to the Borrower for, and the
Lender’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the Lender required under any law, order, or practice that
is required to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the Lender or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(g) Letter of Credit Fees. The Borrower shall pay to the Lender a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(A) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (B) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(h) Documentary and Processing Charges Payable to Lender. The Borrower shall pay
directly to the Lender the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the Lender as from
time to time in effect with respect to each Letter of Credit. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

38



--------------------------------------------------------------------------------

2.04 Prepayments.

(a) Optional. The Borrower may, upon notice to the Lender, at any time or from
time to time voluntarily prepay Term Loans and Revolving Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Lender not later than 11:00 a.m. (1) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of
Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof;
and (C) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of principal
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.04(a) shall be applied
in such order of maturity as the Borrower may direct in its sole discretion.
Prepayments pursuant to this Section 2.04(a) shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct or inverse order of Interest
Period maturities, as may be specified by the Borrower in writing.

(b) Mandatory.

(i) Involuntary Dispositions. The Borrower shall prepay the Term Loans as
hereinafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds received by any Loan Party or any Subsidiary from all Involuntary
Dispositions within thirty (30) days of the date of such Involuntary
Disposition; provided, however, that so long as no Default shall have occurred
and be continuing, such Net Cash Proceeds shall not be required to be so
applied at the election of the Borrower (as notified by the Borrower to the
Lender) to the extent such Loan Party or such Subsidiary reinvests all or any
portion of such Net Cash Proceeds in assets used or useful in the Borrower’s
business (but specifically excluding current assets as classified by GAAP)
within one hundred eighty (180) days after the receipt of such Net Cash
Proceeds; provided that any such Net Cash Proceeds that have not been so
reinvested shall be immediately applied to prepay the Term Loans.

(ii) Equity Issuance. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Term Loans as hereinafter provided in an aggregate amount equal to
100% of such Net Cash Proceeds.

 

39



--------------------------------------------------------------------------------

(iii) [Intentionally Omitted].

(iv) Application of Payments. Each prepayment of Term Loans pursuant to the
foregoing provisions of Section 2.04(b)(i) and (ii) shall be applied to the
outstanding principal repayment installments of the Term Loans in inverse order
of maturity.

(v) Revolving Exposure. If for any reason the Revolving Exposure at any time
exceeds the Revolving Commitment at such time, the Borrower shall immediately
prepay Revolving Loans and L/C Borrowings (together with all accrued but unpaid
interest thereon) and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b)(v) unless, after the prepayment of the Revolving Loans, the
Revolving Exposure exceeds the Revolving Commitment at such time.

(vi) Application of Other Payments. Prepayments of the Revolving Facility made
pursuant to the foregoing Section 2.04(b)(v), first, shall be applied to the L/C
Borrowings, second, shall be applied to the outstanding Revolving Loans, and,
third, shall be used to Cash Collateralize the remaining L/C Obligations. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the Lender.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.04(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Lender, terminate the
Revolving Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Facility or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Revolving
Exposure would exceed the Revolving Commitment, or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit. In addition, during the Availability Period for Delayed Draw
Term Borrowings under the Term Facility, the Borrower may, upon notice to the
Lender as set forth above, from time to time terminate (in whole or in part) the
unused portion of the Term Commitment.

 

40



--------------------------------------------------------------------------------

(b) Mandatory.

(i) On the earlier of (A) the date of the Tender Offer Term Borrowing and
(B) the last day of the Availability Period for the Tender Offer Term Borrowing,
the Term Commitment shall be automatically and permanently reduced to the
Delayed Draw Commitment Amount.

(ii) The Term Commitment shall be automatically and permanently reduced to zero
on the last day of the Availability Period for Delayed Draw Term Borrowings.

(iii) If after giving effect to any reduction or termination of the Revolving
Commitment under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Payment of Fees.

(i) All fees in respect of the Revolving Facility accrued until the effective
date of any termination of the Revolving Facility shall be paid on the effective
date of such termination.

(ii) All fees in respect of the Term Facility accrued until the effective date
of any termination of the Term Facility shall be paid on the effective date of
such termination.

 

2.06 Repayment of Loans.

(a) Term Loans.

(i) Commencing on October 1, 2012 and continuing on the last Business Day of
each March, June, September and December thereafter, the Borrower shall repay to
the Lender the aggregate outstanding principal amount of the Term Loans advanced
as the Tender Offer Term Borrowing, in equal quarterly installments, in an
amount sufficient to fully amortize the aggregate principal amount of such Term
Loans over a period of five (5) years (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.04), unless accelerated sooner pursuant to
Section 8.02.

(ii) Commencing on the last Business Day of the fiscal quarter in which the
aggregate principal amount of the Term Loans advanced as Delayed

 

41



--------------------------------------------------------------------------------

Draw Term Borrowings first equals or exceeds $5,000,000, and continuing on the
last Business Day of each March, June, September and December thereafter, the
Borrower shall repay to the Lender the aggregate outstanding principal amount of
the Term Loans advanced as Delayed Draw Term Borrowings, in equal quarterly
installments, in an amount sufficient to fully amortize the aggregate principal
amount of such Term Loans then outstanding over a period of five (5) years
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.04), unless
accelerated sooner pursuant to Section 8.02; provided, however, for the sake of
clarity, that each time the Lender advances any additional Term Loans after the
date that quarterly installment payments commence under this clause (ii), then
the amount of the equal quarterly installments due under this clause (ii) shall
in each instance be increased by an amount sufficient to fully amortize the
aggregate principal amount of such additional Term Loans over a period of five
(5) years.

(iii) Notwithstanding anything to the contrary herein, the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date for
the Term Facility and in any event shall be in an amount equal to the entire
principal amount of the Term Loans outstanding on such date.

(b) Revolving Loans. The Borrower shall repay to the Lender on the Maturity Date
for the Revolving Facility the aggregate principal amount of all Revolving Loans
outstanding on such date.

 

2.07 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.07(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate
for Eurodollar Rate Loans; and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or

 

42



--------------------------------------------------------------------------------

otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) While any Event of Default exists, upon the written election of the
Lender, outstanding Obligations (including Letter of Credit Fees) shall accrue
at a fluctuating rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08 Fees.

In addition to certain fees described in subsections (g) and (h) of
Section 2.03:

(a) The Borrower shall pay to the Lender for its own account fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lender such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of three hundred sixty-five (365) or three
hundred sixty-six (366) days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a three hundred
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one (1) day. Each determination by the Lender
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

43



--------------------------------------------------------------------------------

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender, promptly on demand (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Lender under any other provision of this Agreement to payment of any Obligations
hereunder at the Default Rate. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

2.10 Evidence of Debt.

The Credit Extensions made by the Lender may be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note or Notes, which shall evidence the Loans in
addition to such accounts or records. The Lender may attach schedules to the
Note(s) and endorse thereon the date, Type (if applicable), amount and maturity
of the Loans and payments with respect thereto.

 

2.11 Payments Generally.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Lender, at the Lending
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. All payments received by the Lender after 2:00 p.m.
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

44



--------------------------------------------------------------------------------

2.12 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.04 or 8.02(c), the
Borrower shall immediately (in the case of clause (iii) above) or within one (1)
Business Day (in all other cases) following any request by the Lender, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount.

(b) Grant of Security Interest. The Borrower hereby grants to (and subjects to
the control of) the Lender, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.12(c). If at any time the Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
the Lender as herein provided, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrower will, promptly upon
demand by the Lender, pay or provide to the Lender additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more Cash Collateral Accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.12 or Sections
2.03, 2.04 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations and other obligations for which
the Cash Collateral was so provided, prior to any other application of such
property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce obligations shall be released promptly following (i) the elimination of
the applicable obligations giving rise thereto or (ii) the determination by the
Lender that there exists excess Cash Collateral; provided, however, (A) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (B) the Person providing Cash Collateral and the Lender may agree that Cash
Collateral shall not be released but instead held to support future anticipated
obligations.

 

45



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party shall be
required by the Code or any other applicable Laws to withhold or deduct any
Taxes from any payment (as determined in its good faith discretion), then
(A) such Loan Party shall withhold or make such deductions as are determined by
it to be required, (B) such Loan Party shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the Code
or such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Lender receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Lender timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify the Lender, and shall make payment in respect
thereof within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the Lender
shall be conclusive absent manifest error.

(d) Evidence of Payments. Upon request by the Lender after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.01,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Lender.

 

46



--------------------------------------------------------------------------------

(e) Lender Documentation.

(i) The Lender shall deliver to the Borrower on or before the Closing Date (and
from time to time thereafter upon the reasonable request of the Borrower),
executed originals of IRS Form W-9 certifying that the Lender is exempt from
U.S. federal backup withholding Tax.

(ii) If a payment made to the Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that the Lender has complied with the Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (ii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid over
pursuant to this subsection (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that the Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection (f), in no event will the Lender be
required to pay any amount to an indemnifying party pursuant to this subsection
(f) the payment of which would place the Lender in a less favorable net
after-Tax position than the Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require the Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by the Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

47



--------------------------------------------------------------------------------

3.02 Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower, (a) any obligation of the Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (b) if such notice asserts the illegality of the Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
the Lender determines that it is no longer illegal for the Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such Loan, the Lender will promptly so
notify the Borrower. Thereafter, (i) the obligation of the Lender to make or
maintain Eurodollar Rate Loans shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice. Upon receipt of such

 

48



--------------------------------------------------------------------------------

notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject the Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender or any Letter of Credit;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lending Office of the Lender or the Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on the Lender’s capital or on the
capital of the Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of the Lender or the Loans made by the Lender, or the
Letters of Credit issued by the Lender, to a level below that which the Lender
or the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to the Lender, as the case may be, such additional
amount or amounts as will compensate the Lender or the Lender’s holding company
for any such reduction suffered.

 

49



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of the Lender setting forth in
reasonable detail the calculation of the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender, as
long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least thirty (30) days’ prior notice of such
additional interest from the Lender. If the Lender fails to give notice thirty
(30) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable thirty (30) days from receipt of such notice.

 

3.05 Compensation for Losses.

Upon written request (which request shall set forth the basis for compensation
and a reasonably detailed calculation of the amount of such compensation) of the
Lender from time to time, the Borrower shall promptly compensate the Lender for
and hold the Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

50



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06 Mitigation Obligations.

Designation of a Different Lending Office. If the Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to the Lender or any Governmental Authority for the account
of the Lender pursuant to Section 3.01, or if the Lender gives a notice pursuant
to Section 3.02, then at the request of the Borrower, the Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking the Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

 

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
the Facility Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents. The Lender shall have
received (i) counterparts of this Agreement, executed by a Responsible Officer
of each Loan Party, (ii) to the extent requested by the Lender, Notes executed
by a Responsible Officer of the Borrower, (iii) counterparts of the Security
Agreement, executed by a Responsible Officer of the applicable Loan Parties
thereto, and (iv) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party party thereto.

 

51



--------------------------------------------------------------------------------

(b) Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer (in substantially the form of Exhibit H attached hereto)
dated the Closing Date, certifying as to the Organization Documents of each Loan
Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), the resolutions
of the governing body of each Loan Party, the good standing, existence or its
equivalent of each Loan Party and of the incumbency of the Responsible Officers
of each Loan Party.

(c) Legal Opinions of Counsel. The Lender shall have received an opinion or
opinions (including, if requested by the Lender, local counsel opinions) of
counsel for the Loan Parties, dated the Closing Date and addressed to the
Lender, in form and substance acceptable to the Lender.

(d) Financial Statements and Budget. The Lender shall have received (i) copies
of the financial statements referred to in Section 5.05 and (ii) an annual
operating plan and budget of the Borrower and its Subsidiaries on a Consolidated
basis, including forecasts, for the fiscal year 2012.

(e) Personal Property Collateral. The Lender shall have received, in form and
substance satisfactory to the Lender:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Lender’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Lender in order to perfect the Lender’s security interest in the
Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Lender’s sole discretion, to perfect the Lender’s security
interest in the Collateral;

 

52



--------------------------------------------------------------------------------

(iv) stock or membership certificates, if any, evidencing the Pledged Equity and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Pledged Equity is certificated;

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Lender’s security interest in the
Collateral; and

(vi) Statement of Purpose for an Extension of Credit Secured by Margin Stock
(Federal Reserve Form U-1).

(f) Liability, Casualty, Property and Business Interruption Insurance. The
Lender shall have received declaration pages, certificates, and endorsements of
insurance or insurance binders evidencing liability, casualty, property and
business interruption insurance meeting the requirements set forth herein or in
the Collateral Documents or as required by the Lender. The Loan Parties shall
have delivered to the Lender an Authorization to Share Insurance Information in
substantially the form of Exhibit K (or such other form as required by each of
the Loan Parties’ insurance companies).

(g) Solvency Certificate. The Lender shall have received a Solvency Certificate
signed by a Responsible Officer of the Borrower as to the financial condition,
solvency and related matters of the Borrower and of the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the initial
borrowings under the Loan Documents and the other transactions contemplated
hereby.

(h) Financial Condition Certificate. The Lender shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, as to certain financial matters, substantially in the form
of Exhibit J.

(i) Borrowing Notice. The Lender shall have received a Borrowing Notice with
respect to the Loans to be made on the Closing Date.

(j) Consents. The Lender shall have received evidence that all Board,
governmental, shareholder and material third party consents and approvals
necessary in connection with the entering into of this Agreement have been
obtained.

(k) Fees and Expenses. The Lender shall have received all fees and expenses
owing pursuant to the Fee Letter and Section 2.08, and the Borrower shall have
reimbursed the Lender for all costs and expenses incurred by the Lender
associated with the preparation, due diligence and administration of the Loan
Documents, including, without limitation, the legal fees of the Lender’s counsel
(up to a maximum of $100,000 for the fees of such counsel, exclusive of
out-of-pocket expenses incurred by such

 

53



--------------------------------------------------------------------------------

counsel), in each case to the extent set forth on a closing statement or invoice
delivered to the Borrower prior to the date hereof (without prejudice to final
settling of accounts for such fees, costs and expenses).

(l) Authorization of Tender Offer. The Lender shall have received satisfactory
evidence that the Tender Offer, the Tender Offer Documents and all related
transactions have been duly authorized by resolution of the Board of the
Borrower, and that all other material third party consents and approvals
necessary in connection with the Tender Offer and the Tender Offer Documents
have been obtained.

 

4.02 Conditions to all Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the Request for Credit Extension requests the Tender Offer Term
Borrowing, the Lender shall have received an executed and properly completed
certificate of a Responsible Officer in substantially the form of Exhibit M
attached hereto, dated the date of such Request for Credit Extension.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

54



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender, as of the date made or
deemed made, that:

 

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Subsidiaries (other than Nonmaterial
Subsidiaries) (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business, (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
(iii) consummate the Tender Offer, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The copy of the Organization
Documents of each Loan Party provided to the Lender pursuant to the terms of
this Agreement is a true and correct copy of each such document as of the date
provided, each of which is valid and in full force and effect.

 

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party and the consummation of the Tender
Offer by the Borrower have been duly authorized by all necessary corporate or
other organizational action, and do not and will not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof),
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents, or
(e) the consummation of the Tender Offer, other than (i) authorizations,
approvals, actions, notices and filings which have been duly obtained,
(ii) filings to perfect the Liens created by the Collateral Documents,
(iii) disclosures required pursuant to generally applicable securities Laws
which have been or will be duly made pursuant to such Laws and (iv) Florida
documentary stamp taxes payable with respect to the Notes and any filings or
documentation required by applicable Law in connection therewith.

 

55



--------------------------------------------------------------------------------

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms.

 

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP to be reflected on such financial
statements, show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b) Quarterly Financial Statements. The unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries most recently provided to the Lender, and the
related Consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Material Adverse Effect. Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (a) purport to affect or pertain to (i) this
Agreement or any other Loan Document or any of the transactions contemplated
hereby, or (ii) the Tender Offer or the Tender Offer Documents, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

56



--------------------------------------------------------------------------------

5.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08 Ownership of Property.

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09 Tender Offer and Tendered Shares.

The Tender Offer and the Tender Offer Documents and the consummation of the
transactions contemplated thereby comply and will continue to comply, and each
other acquisition by the Borrower of Tendered Shares purchased on the open
market or in privately negotiated transactions will comply, with all applicable
Laws, including securities Laws and the provisions thereof relating to
disclosure of information.

 

5.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies that are not Affiliates of the Borrower,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates.

 

5.11 Taxes.

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter, is subject to a favorable opinion
letter from the IRS or is maintained pursuant to a volume submitter or prototype
document for which it may properly rely on the applicable opinion or advisory
letter, to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS. To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) As of the Closing Date, no ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) except as could not reasonably be expected to result in a
Material Adverse Effect, the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

(d) Neither the Borrower nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date, those listed on
Schedule 5.12 hereto and (ii) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

 

58



--------------------------------------------------------------------------------

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”), except as could not reasonably be expected to result in
a Material Adverse Effect:

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

 

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a Consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and the Lender or any Affiliate of the Lender relating to Indebtedness and
within the scope of Section 8.01(e) will consist of margin stock. For the
avoidance of doubt, this section does not prohibit the Borrower from obtaining
the Tendered Shares, which will be immediately retired by the Borrower upon the
Borrower’s acquisition thereof (whether pursuant to the Tender Offer or
otherwise).

(b) Investment Company Act. None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

59



--------------------------------------------------------------------------------

5.14 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, (a) any information
describing documents and agreements are summary only and as such are qualified
in their entirety by reference to such documents and agreements, (b) with
respect to financial statements, other than projected and other pro forma
financial information, the Borrower represents only that such financial
statements present fairly in all material respects the financial condition of
the applicable Person as of the date indicated and (c) with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared.

 

5.15 Compliance with Laws.

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.16 Solvency.

The Borrower is individually, and the Borrower and its Subsidiaries on a
Consolidated basis are, Solvent.

 

5.17 [Intentionally omitted.]

 

5.18 [Intentionally omitted.]

 

5.19 Authorized Officers.

Set forth on Schedule 1.01(c) are the Authorized Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02. Such Authorized Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, the Credit Agreement, the Notes and the
other Loan Documents.

 

60



--------------------------------------------------------------------------------

5.20 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set forth
on Schedule 5.20(a) is the following information which is true and complete in
all respects as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02: (i) a complete and
accurate list of all Subsidiaries, joint ventures and partnerships and other
material equity investments of the Loan Parties as of the Closing Date and as of
the last date such Schedule was required to be updated in accordance with
Section 6.02, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to the Equity Interests of any Loan Party or any Subsidiary
thereof, except as contemplated in connection with the Loan Documents.

(b) Loan Parties. Set forth on Schedule 5.20(b) is a complete and accurate list
of all Loan Parties, showing as of the Closing Date, or as of the last date such
Schedule was required to be updated in accordance with Section 6.02, (as to each
Loan Party) (i) the exact legal name, (ii) any former legal names of such Loan
Party in the four (4) months prior to the Closing Date, (iii) the jurisdiction
of its incorporation or organization, as applicable, (iv) the type of
organization, (v) the address of its chief executive office, (vi) the address of
its principal place of business, (vii) its U.S. federal taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation or organization, (viii) the organization
identification number and (ix) ownership information (e.g. publicly held or if
private or partnership, the owners and partners of each of the Loan Parties
other than the owners of the Borrower).

 

5.21 Collateral Representations.

(a) Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Lender for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Permitted
Liens) on all right, title and interest of the respective Loan Parties in the
Collateral described therein, in each case, with respect to perfection, to the
extent such Lien may be perfected by the filing of a financing statement under
the UCC or taking of other actions expressly required under the Loan Documents.

(b) Collateral Descriptions. Set forth on Schedule 5.21, as of the Closing Date
and as of the last date such Schedule was required to be updated in accordance
with Section 6.02, is (i) a list of all registered or issued Intellectual
Property (including all

 

61



--------------------------------------------------------------------------------

applications for registration or issuance) owned by each of the Loan Parties or
that each of the Loan Parties has the right to (including the name/title,
current owner, registration or application number and registration or
application date and such other information as reasonably requested by the
Lender); (ii) a description of all Deposit Accounts (as defined in the UCC) and
Securities Accounts (as defined in the UCC) of the Loan Parties, including the
name of (A) the applicable Loan Party, (B) in the case of a Deposit Account, the
depository institution and type of account, and (C) in the case of a Securities
Account, the Securities Intermediary (as defined in the UCC) or issuer; (iii) a
description of all Letter of Credit rights of the Loan Parties with a face
amount in excess of $500,000, including the name of (A) the applicable Loan
Party and (B) the issuer or nominated person, as applicable; (iv) a description
of all Commercial Tort Claims (as defined in the UCC) of the Loan Parties in
respect of which such Loan Party anticipates a recovery in excess of $500,000
(detailing such Commercial Tort Claim in such detail as reasonably requested by
the Lender); (v) a list of all Pledged Equity and all other Equity Interests
required to be pledged to the Lender pursuant to the Collateral Documents (in
each case, detailing the Grantor (as defined in the Security Agreement), the
Person whose Equity Interests are pledged, the number of shares of each class of
Equity Interests, the certificate number (if certificated) and percentage
ownership of outstanding shares of each class of Equity Interests and the class
or nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.));
and (vi) a list of (A) the headquarter location of the Loan Parties, (B) each
other location where any significant administrative or governmental functions
are performed, (C) each other location where the Loan Parties maintain any books
or records (electronic or otherwise) and (D) each location where any personal
property Collateral is located at any premises owned or leased by a Loan Party
(in each case, including (1) an indication if such location is leased or owned,
(2), if leased, the name of the lessor, and if owned, the name of the Loan Party
owning such property, (3) the address of such property (including, the city,
county, state and zip code) and (4) to the extent owned, the approximate fair
market value of such property).

 

5.22 Intellectual Property; Licenses, Etc.

The Borrower and each of its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as could not reasonably be
expected to result in a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

5.23 OFAC.

No Loan Party, nor, to the knowledge of any Loan Party, any Related Party,
(a) is currently the subject of any Sanctions, (b) is located, organized or
residing in any Designated Jurisdiction, or (c) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including the
Lender) of Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of their Subsidiaries to:

 

6.01 Financial Statements.

Deliver to the Lender:

(a) Audited Financial Statements.

As soon as available, but in any event within one hundred five (105) days after
the end of each fiscal year of the Borrower (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)), commencing with the fiscal year ended
December 30, 2011, financial statements in the form filed with the SEC on the
Borrower’s form 10-K, audited and accompanied by a report and opinion of BDO
USA, LLP or other firm independent certified public accountants of recognized
regional or national standing approved by the Board of the Borrower, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended March 30, 2012), financial statements in the form filed with the SEC on
the Borrower’s form 10-Q, certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Borrower as fairly presenting in all material respects the

 

63



--------------------------------------------------------------------------------

financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries, subject only to normal year-end audit
adjustments and the absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event within
sixty-five (65) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 28, 2012), an annual operating
plan and budget of the Borrower and its Subsidiaries on a Consolidated basis,
including forecasts, in form reasonably satisfactory to the Lender; provided
that the Lender acknowledges and agrees that if any such operating plan and
budget is delivered to the Board of the Borrower, such operating plan and budget
in substantially the form delivered to the Board of the Borrower shall be
satisfactory to the Lender.

As to any information contained in materials furnished pursuant to
Section 6.02(g), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02 Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) [Intentionally Omitted].

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ended March 30, 2012), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower, and in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 7.11, a statement of reconciliation conforming such financial statements
to GAAP.

(c) Updated Schedules. Within five (5) days after delivery of the Compliance
Certificate referred to in Section 6.02(b), the following updated Schedules to
this Agreement to the extent required to make the representation related to such
Schedule true and correct as of the date of delivery of such updated Schedules:
Schedules 1.01(c), 5.20(a), 5.20(b) and 5.21; provided, however, the Borrower
shall not be required to update Schedule 5.21 to describe Deposit Accounts or
Securities Accounts maintained with the Lender.

(d) [Intentionally omitted.]

 

64



--------------------------------------------------------------------------------

(e) Changes in Corporate Structure. Within twenty (20) days after any merger,
consolidation, dissolution or other change in corporate structure of a similar
nature permitted pursuant to the terms of this Agreement of (i) any Loan Party
or (ii) any Subsidiary the Equity Interests of which have been pledged as
Collateral, provide notice of such change in corporate structure to the Lender,
along with such other information as reasonably requested by the Lender. Provide
notice to the Lender, not less than ten (10) days prior (or such shorter period
of time as agreed to by the Lender) of any change in any Loan Party’s legal
name, state of organization, or organizational existence.

(f) Audit Reports; Management Letters; Recommendations. Promptly after any
request by the Lender, copies of any detailed audit reports, management letters
or recommendations submitted to the Board (or the audit committee of the Board)
of any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them.

(g) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all periodic and current
reports and registration statements which the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Lender pursuant hereto.

(h) [Intentionally Omitted].

(i) SEC Notices. Promptly, and in any event within ten (10) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

(j) Debt Notices. Not later than ten (10) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, requests and
other documents (including amendments, waivers and other modifications) so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Lender, such information and reports regarding such instruments, indentures and
loan and credit and similar agreements as the Lender may reasonably request.

(k) Environmental Notice. Promptly after the assertion or occurrence thereof,
notice of any action or proceeding against or of any noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

(l) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of the Borrower or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether sponsored by the Lender); provided
that the Borrower shall provide to the Lender by electronic mail electronic
versions of such documents upon request.

 

6.03 Notices.

Promptly, but in any event within three (3) Business Days of any Responsible
Officer becoming aware thereof, notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.09(b); and

(e) of any (i) occurrence of any Involuntary Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(i) and (ii) Equity Issuance for which the Borrower is required
to make a mandatory prepayment pursuant to Section 2.04(b)(ii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

66



--------------------------------------------------------------------------------

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable (a) all federal,
state and other material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property that is not permitted hereby.

 

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, except in a transaction
permitted by Section 7.04 or 7.05 and except with respect to Nonmaterial
Subsidiaries;

(b) maintain its good standing under the Laws of the jurisdiction of its
organization, except with respect to Nonmaterial Subsidiaries;

(c) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty events excepted, and make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, together with such insurance as is required by the
Security Agreement.

 

67



--------------------------------------------------------------------------------

(b) Interests. Cause the Lender to be named as lenders’ loss payable, loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
of any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Lender that it will give the Lender thirty
(30) days prior written notice before any such policy or policies shall be
altered or cancelled (or ten (10) days prior notice in the case of cancellation
due to the nonpayment of premiums). Annually, within sixty (60) days of
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Lender evidence of such insurance policies (which
may be satisfied by delivery, as applicable, of ACORD Form 27 certificates (or
similar form of insurance certificate), and ACORD Form 25 certificates (or
similar form of insurance certificate)). As requested by the Lender, the Loan
Parties agree to deliver to the Lender an Authorization to Share Insurance
Information in substantially the form of Exhibit K (or such other form as
required by each of the Loan Parties’ insurance companies). The Loan Parties
shall additionally deliver to the Lender such other certificates, copies of
policies, declarations and other items and information relating to insurance
coverage as the Lender from time to time may reasonably request.

 

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be. The Loan Parties shall
maintain all of their books of record and account (or copies thereof) at the
headquarter location of the Loan Parties identified on Schedule 5.21.

 

6.10 Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower, the reasonable and documented out-of-pocket costs of the first such
inspection in any calendar year to be at the Borrower’s expense; provided,
however, that when an Event of Default exists the Lender (or any of its
representatives or independent contractors) may do any of the

 

68



--------------------------------------------------------------------------------

foregoing at any time during normal business hours and without advance notice,
all at the Borrower’s expense. If any of properties, books or records of any
Loan Party or Subsidiary are in the possession of a third party, the Loan
Parties and such Subsidiaries authorize that third party to permit the Lender or
its agents to have access to perform inspections or audits and to respond to the
Lender’s requests for information concerning such properties, books and records.

 

6.11 Use of Proceeds.

Use the proceeds of (i) the Tender Offer Term Borrowing solely to finance the
Borrower’s purchase of its Equity Interests pursuant to the Tender Offer and the
reasonable and customary fees and expenses incurred by the Borrower in
connection with the Tender Offer, (ii) the Delayed Draw Term Borrowings solely
to finance the Borrower’s purchase of its Equity Interests on the open market or
in privately negotiated transactions after the consummation of the Tender Offer
and customary fees and expenses incurred by the Borrower in connection therewith
and (iii) the other Credit Extensions for general corporate purposes not in
contravention of any Law or of any Loan Document; provided that the Borrower may
not use the proceeds of Revolving Loans to finance the purchase of its Equity
Interests at any time that the Term Commitment remains in effect. For clarity,
the financing contemplated by clauses (i) and (ii) of this Section 6.11 may
include any refinancing for purchases of Equity Interests that were originally
funded from the Borrower’s cash balances and not from proceeds of Revolving
Loans or Term Loans

 

6.12 [Intentionally omitted.]

 

6.13 [Intentionally omitted.]

 

6.14 Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
and cause each of its Subsidiaries to do so, except in each case to the extent
that failure to do so could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.15 Covenant to Guarantee Obligations.

The Loan Parties will cause each of their Subsidiaries (other than any
Nonmaterial Subsidiary or CFC or a Subsidiary that is held directly or
indirectly by a CFC) whether newly formed, after acquired or otherwise existing
to promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired or ceases to be a Nonmaterial Subsidiary) become a Guarantor
hereunder by way of execution of a Joinder Agreement; provided, however, no
Foreign Subsidiary shall be required to become a Guarantor to the extent such
Guaranty would result in a material adverse tax consequence for the Borrower. In
connection with the foregoing, the Loan Parties shall deliver to the Lender,
with respect to each new Guarantor to the extent applicable, substantially the
same documentation required pursuant to Sections 4.01(b) – (e) and (j) and 6.16,
and such other documents or agreements as the Lender may reasonably request.

 

69



--------------------------------------------------------------------------------

6.16 Covenant to Give Security.

Except with respect to Excluded Property and any other property not included in
the Collateral pursuant to the Security Agreement, each Loan Party will cause
the Pledged Equity and all of its tangible and intangible personal property now
owned or hereafter acquired by it to be subject at all times to a first
priority, perfected Lien (subject to Permitted Liens to the extent permitted by
the Loan Documents) in favor of the Lender for the benefit of the Secured
Parties to secure the Obligations pursuant to the terms and conditions of the
Collateral Documents. Each Loan Party shall provide any filings and deliveries
reasonably necessary in connection therewith to perfect the security interests
therein in compliance with the terms and conditions of the Collateral Documents,
all in form and substance reasonably satisfactory to the Lender.

 

6.17 Further Assurances.

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.18 Deposit Accounts and Cash Collateral Accounts.

As soon as reasonably practicable, but in any event within ninety (90) days
after the Closing Date, maintain and cause each of the other Loan Parties to
maintain, (i) its primary deposit accounts with the Lender and (ii) all Cash
Collateral Accounts as required by Section 2.12 and otherwise with the Lender.

 

70



--------------------------------------------------------------------------------

6.19 Post Closing Items.

(a) Termination of Trademark Filings. Within sixty (60) days after the Closing
Date, cause to be terminated the lien filings on record with the United states
Patent and Trademark Office naming PNC Bank as secured party, covering the
registered trademarks identified as follows:

 

  a. Serial No. 78296877 / Registration No. 2937782

 

  b. Serial No. 78377883 / Registration No. 3490113

 

  c. Serial No. 78575267 / Registration No. 3473672

 

  d. Serial No. 77174636 / Registration No. 3547555

 

  e. Serial No. 77401839 / Registration No. N/A

(b) Delivery of Certificates and Stock Powers. Within thirty (30) days after the
Closing Date, cause to be delivered to the Lender all certificates representing
Pledged Equity issued by the Subsidiaries identified in items 8 through 21 in
section (E) of Schedule 5.21 (to the extent such certificates exist), together
with (i) duly executed instruments of transfer or assignment in blank for each
such certificate, substantially in the form attached to the Security Agreement
as Exhibit A, and (ii) an updated section (E) of Schedule 5.21 which shall
include, for all of the Pledged Equity associated with the certificates
delivered pursuant to this Section 6.19(b), all of the information identified as
to be provided in such section with respect to Pledged Equity (and upon delivery
thereof Schedule 5.21 shall be deemed amended consistent with such updated
section (E)).

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirect:

 

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document or otherwise in favor of the Lender;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

71



--------------------------------------------------------------------------------

(d) Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person; provided that a reserve or other
appropriate provision shall have been made therefor;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) Liens incurred or deposits made to secure the performance of bids, trade
contracts, licenses and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(c); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition.

(j) (i) licenses, sublicenses, leases or subleases granted to other persons in
the ordinary course of business not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties or (ii) the rights reserved
or vested in any Person by the terms of any lease, license, franchise, grant or
permit held by any Loan Party or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights and remedies as
to deposit accounts or to other funds maintained with a depository institution;

 

72



--------------------------------------------------------------------------------

(l) licenses of intellectual property granted by any Loan Party in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Loan Parties;

(m) filing of UCC financing statements solely as a precautionary measure in
connection with operating leases;

(n) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the UCC covering only the items being collected upon;

(o) good faith deposits required in connection with any investment transaction
permitted under Section 7.03; and

(p) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated any investment transaction permitted
under Section 7.03.

 

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents, any Hedge Agreement or any Cash
Management Agreement;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and, still further, that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination, standstill and related terms (if any), and other
material terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lender than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$5,000,000;

 

73



--------------------------------------------------------------------------------

(d) Unsecured Indebtedness of (i) a Loan Party owed to a Loan Party or a
Subsidiary that is not a Loan Party, or (ii) a Subsidiary of the Borrower that
is not a Loan Party owed to a Loan Party, not exceeding $5,000,000 in the
aggregate outstanding at any one time, which Indebtedness under the foregoing
clauses (i) and (ii) shall (A) to the extent required by the Lender, be
evidenced by promissory notes which shall be pledged to the Lender as Collateral
for the Obligations in accordance with the terms of the Security Agreement,
(B) be on terms (including subordination terms) acceptable to the Lender and
(C) be otherwise permitted under the provisions of Section 7.03 (“Intercompany
Debt”), or (iii) a Subsidiary of the Borrower that is not a Loan Party owed to
any other Subsidiary of the Borrower that is not a Loan Party;

(e) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

(f) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof in a transaction permitted hereunder in an aggregate principal
amount not to exceed $5,000,000 outstanding at any one time for all such
Indebtedness; provided that such Indebtedness is existing at the time such
Person becomes a Subsidiary of the Borrower and was not incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower; and

(g) Other unsecured Indebtedness in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.

 

7.03 Investments.

Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of the Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties in an
aggregate amount invested after the date hereof not to exceed $5,000,000;

 

74



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g) Permitted Acquisitions (other than of CFCs and Subsidiaries held directly or
indirectly by a CFC (which Investments are covered by Section 7.03(c)(iv));

(h) Investments in securities of account debtors received (i) pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors or (ii) in settlement of litigation or other disputes;

(i) Instruments of assurance provided by any Loan Party in favor of auditors
with respect to Foreign Subsidiaries in the ordinary course of business; and

(j) Investments not otherwise permitted pursuant to the foregoing clauses in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding.

 

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(b) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(c) in connection with any Permitted Acquisition, any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that (i) the Person surviving
such merger shall be a wholly-owned Subsidiary of the Borrower and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, the surviving Person shall be or become a Loan Party; and

 

75



--------------------------------------------------------------------------------

(d) so long as no Default has occurred and is continuing or would result
therefrom, each of the Borrower and any of its Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto (i) in the case of any such merger to which the Borrower
is a party, the Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
the surviving Person shall be or become a Loan Party.

 

7.05 Dispositions.

Make any Disposition, except:

(a) Permitted Transfers;

(b) Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, and the abandonment or
other disposition of intellectual property that is, in the reasonable good faith
judgment of the Borrower, no longer economically or commercially practicable or
necessary to maintain or useful in the conduct of the business of the Loan
Parties;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) (i) Dispositions constituting transactions permitted by Sections 7.01 (to
the extent any Lien is deemed to be a transfer), 7.03, 7.04 and 7.06 and
(ii) leases or subleases of interests in real property in the ordinary course of
business;

(e) the surrender or waiver of contractual rights or the settlement, release or
surrender of contract or tort claims in the ordinary course of business;

(f) Dispositions of accounts which have been written off or in respect of which
a bad debt reserve has been taken on the books and records of the Loan Parties;

(g) discounts or compromises for less than the face value of accounts receivable
in order to resolve disputes that occur in the ordinary course of business;

(h) retiring or cancelling any treasury stock;

 

76



--------------------------------------------------------------------------------

(i) if and to the extent required by applicable law, sales or disposals of
Equity Interests of a Foreign Subsidiary to Persons proposed to become members
of the Board of such Foreign Subsidiary in order to qualify such Persons as
members of the Board;

(j) other Dispositions so long as (i) the consideration paid in connection
therewith shall be in an amount not less than the fair market value of the
property disposed of, (ii) such transaction does not involve the sale or other
disposition of a minority Equity Interests in any Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
in any fiscal year of the Borrower shall not exceed $1,000,000.

 

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except that, so
long as no Default shall have occurred and be continuing at the time of any
action described below or would result therefrom:

(a) each Subsidiary may declare and make Restricted Payments to any Person that
owns Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b) the Borrower may consummate the Tender Offer and otherwise purchase Tendered
Shares using proceeds of Term Loans;

(c) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person;
and

(d) the Borrower may make other Restricted Payments (including the purchase of
Tendered Shares using the proceeds of Revolving Loans or cash on hand) so long
as after giving effect to such Restricted Payment and any Borrowings made in
connection or concurrently therewith, (i) Available Liquidity shall be at least
$10,000,000 and (ii) no Default would occur hereunder as a result of such
Restricted Payment (including without limitation under Section 7.11).

 

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

77



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions and Restricted Payments expressly permitted by
this Agreement, (d) normal and reasonable compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Agreement, and other transactions which are entered into in the
ordinary course of such Person’s business on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

 

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for (x) any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (y) leases, licenses and other
contracts containing customary provisions which restrict the assignment thereof
and (z) agreements relating to the sale of property of any Subsidiary which,
pending such sale, impose customary restrictions and conditions, provided that
such restrictions and conditions apply only to the property to be sold and such
sale is permitted hereunder, or (b) requires the grant of any Lien on property
for any obligation if a Lien on such property is given as security for the
Obligations.

 

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, except for the purchase of
Tendered Shares using proceeds of Loans, which Tendered Shares shall be retired
as soon as reasonably practicable upon acquisition thereof (whether pursuant to
the Tender Offer or otherwise).

 

7.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 2.50 to 1.00.

 

78



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.50 to 1.00.

 

7.12 [Intentionally omitted.]

 

7.13 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

(a) Amend any of its Organization Documents in a manner that is adverse to the
Lender or otherwise inconsistent with the terms of this Agreement or the other
Loan Documents (provided that Borrower shall notify the Lender of any amendment
to the Organization Documents of the Borrower or any other Loan Party within
fifteen (15) days of such amendment, whether or not such amendment is permitted
hereunder);

(b) change its fiscal year; or

(c) without providing ten (10) days prior written notice to the Lender (or such
extended period of time as agreed to by the Lender), change the name, state of
formation or form of organization of any Loan Party.

 

7.14 Accounting Changes.

Make any change in accounting policies or reporting practices, except as
required by GAAP or as may be required by applicable Law.

 

7.15 Account Control Agreements; Additional Bank Accounts.

Open, maintain or otherwise have any checking, savings or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money is or may be deposited or maintained with any
Person, other than (a) the accounts set forth on Schedule 7.15; provided that
commencing on the date that is ninety (90) days following the Closing Date, the
balance in any such account not held with the Lender does not exceed $100,000 at
any time and the aggregate balance in all such accounts does not exceed $250,000
at any time, (b) securities accounts that are maintained at all times with
financial institutions as to which the Lender shall have received a Qualifying
Control Agreement, and (c) accounts held with the Lender.

 

7.16 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction.

 

7.17 [Intentionally omitted.]

 

79



--------------------------------------------------------------------------------

7.18 Sanctions.

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including the Lender) of any Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.10, 6.11, 6.15, 6.16, Article VII or Article IX; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in this Agreement on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of a Responsible Officer having
knowledge of such Default and the receipt of written notice thereof from Lender;
provided, however, that if such failure is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period; such Loan Party shall
promptly commence to cure such failure within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
such Loan Party in the exercise of due diligence to cure such failure, such
additional period not to exceed thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

 

80



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

 

81



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Default Under or Invalidity of Loan Documents. (i) Any Loan Party fails to
perform or observe any covenant or agreement contained in any other Loan
Document or any default or event of default occurs under any other Loan
Document; or (ii) any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Investments. The sum of (i) Investments made in reliance on
Section 7.03(c)(iv) and 7.03(j) and (ii) actual payments or asset transfers
(whether in cash, property or otherwise) made by the Borrower or any of the Loan
Parties pursuant to Investments described in Section 7.03(i) exceeds an
aggregate amount of $6,000,000 at any time.

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

82



--------------------------------------------------------------------------------

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare the Commitments to make Loans and obligation to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.12, be applied by the Lender to payment of the Obligations and to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit (to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.12), in such
order and manner as the Lender shall elect in its sole discretion, with the
balance, if any, after all of the Obligations have been indefeasibly paid in
full and all L/C Obligations have been Cash Collateralized, to the Borrower or
as otherwise required by

 

83



--------------------------------------------------------------------------------

Law. Subject to Sections 2.03(c) and 2.12, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to this Section shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in such order and manner as the Lender shall
elect in its sole discretion.

ARTICLE IX

CONTINUING GUARANTY

 

9.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Secured Parties, arising hereunder or under any other Loan
Document, any Cash Management Agreement or any Hedge Agreement (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to this
Guaranty shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law. The Lender’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

9.02 Rights of Lender.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Lender in its
sole discretion may determine; and (d) release or

 

84



--------------------------------------------------------------------------------

substitute one or more of any endorsers or other guarantors of any of the
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

9.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower; (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties (other than payment in full
of the Obligations). Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

 

9.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

9.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

85



--------------------------------------------------------------------------------

9.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

9.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Secured Parties.

 

9.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

9.09 Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Borrower may execute such documents on behalf of such Guarantor as the Borrower
deems appropriate in its sole discretion and each Guarantor shall be obligated
by all of the terms of any such document executed on its behalf, (b) any notice
or communication delivered by the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Lender may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Borrower on
behalf of each Guarantor.

 

86



--------------------------------------------------------------------------------

9.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

ARTICLE X

MISCELLANEOUS

 

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or other
electronic mail transmission to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 1.01(a), and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or other
electronic mail transmission shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

(b) Electronic Communications. The Lender or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

87



--------------------------------------------------------------------------------

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an electronic mail address shall be deemed received upon the sender’s
receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return electronic mail
address or other written acknowledgement), and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its electronic mail address as
described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, facsimile number or telephone number or electronic mail address for
notices and other communications hereunder by notice to the other parties
hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Lender and its
Related Parties from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
a Loan Party. All telephonic notices to and other telephonic communications with
the Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

 

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or

 

88



--------------------------------------------------------------------------------

thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Lender (including the fees, charges and disbursements
of any counsel for the Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Lender and each Related Party of the Lender (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Sections 3.01(c), 3.04 or 3.05, this Section 10.04(b) shall not
apply with respect to (i) Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim or (ii) any indemnification
obligations with respect to the matters described in Sections 3.04 and 3.05,
which obligations shall be governed solely by such provisions.

 

89



--------------------------------------------------------------------------------

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after receipt of a reasonably detailed invoice therefor.

(e) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(d) shall survive the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of the parties
hereto and thereto and their respective successors and assigns, except that
neither the Borrower nor any other Loan Party may assign its rights and
obligations hereunder without the Lender’s prior written consent. The Lender may
at any time (i) assign all or a portion of its rights and obligations hereunder
to any other Person, and (ii) grant to any other Person participating interests
in all or part of its rights and obligations hereunder; provided that, in the
case of an assignment that is not to an Affiliate of the Lender, notice to and,
so long as no Event of Default shall have occurred and be continuing, consent
from the

 

90



--------------------------------------------------------------------------------

Borrower shall be required, including the Borrower’s consent to any
documentation changes required or reasonably requested in connection with any
partial assignment (including but not limited to the formulation of “required
lenders” for approval of consents and waivers and related voting provisions),
which consent shall not be unreasonably withheld, conditioned or delayed. The
Borrower shall be deemed to have consented to any such assignment and related
documentation changes unless it shall have objected thereto by written notice to
the Lender within ten (10) Business Days after having received such notice and a
draft of such documentation changes, as applicable. The Borrower agrees to
execute any documents reasonably requested by the Lender in connection with any
such assignment that are reasonably satisfactory to the Borrower. All
information provided by or on behalf of the Borrower to the Lender or its
Affiliates may be furnished by the Lender to its Affiliates and to any actual or
proposed assignee or participant, subject in each case to Section 10.07.

(b) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of the Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release the Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for the
Lender as a party hereto.

 

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facilities provided hereunder or (viii) with the consent of the
Borrower or to the extent such Information (1) becomes publicly available other
than as a result of a breach of this Section or (2) becomes available to the
Lender or any of their respective Affiliates on a nonconfidential basis

 

91



--------------------------------------------------------------------------------

from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Lender or any of its Affiliates or referring to this Agreement or
any of the Loan Documents without the prior written consent of the Lender,
unless (and only to the extent that) the Loan Parties or such Affiliate is
required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(c) Customary Advertising Material. The Loan Parties consent to the publication
by the Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

 

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held in Borrower’s operating account with the
Lender against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Lender or its Affiliates, irrespective of whether or not the Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of the Lender different from the branch, office or Affiliate holding such
deposits. The rights of the Lender and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
For purposes of this Section 10.08, “operating account” means the deposit
account maintained by the Borrower with the Lender the last four digits of which
are 7646, including (i) such account under any subsequent account number
assigned by the Lender and (ii) any account opened in substitution therefor
which serves as the Borrower’s operating account with the Lender.

 

92



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or electronic mail transmission shall be promptly followed by such
manually executed counterpart.

 

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

 

93



--------------------------------------------------------------------------------

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF FLORIDA.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY OF THE LENDER IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
FLORIDA SITTING IN MIAMI-DADE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF FLORIDA, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH FLORIDA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION

 

94



--------------------------------------------------------------------------------

OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness

 

95



--------------------------------------------------------------------------------

of any such other Loan Party to the Subordinating Loan Party shall be enforced
and performance received by the Subordinating Loan Party as trustee for the
Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of the Subordinating Loan Party under this Agreement.
Without limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Lender.

 

10.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.17 USA PATRIOT Act Notice.

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     THE HACKETT GROUP, INC.     By:  

/s/ Ted A. Fernandez

    Name:  

Ted A. Fernandez

    Title:  

Chairman and CEO

GUARANTORS:     ARCHSTONE ACQUISITION CORP.     By:  

/s/ ROBERT RAMIREZ

    Name:  

ROBERT RAMIREZ

    Title:  

DIRECTOR

    RESOURCE EVALUATION INCORPORATED     By:  

/s/ Frank A. Zomerfeld

    Name:  

Frank A. Zomerfeld

    Title:  

Director

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Nicole L. McAree Name:  

Nicole L. McAree

Title:  

Vice President

 

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

CERTAIN ADDRESS FOR NOTICES

BORROWER AND GUARANTORS:

THE HACKETT GROUP, INC.

1001 Brickell Bay Drive, 30th Floor

Miami, Florida 33131

Attention:   Robert A. Ramirez, Chief Financial Officer Telephone:   (305)
375-8005 Facsimile:   (305) 379-8810 Email:   rramirez@thehackettgroup.com
Website:   www.thehackettgroup.com

With copies to:

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, DC 20004

Attention:   John B. Beckman Telephone:   (202) 637-5464 Facsimile:   (202)
637-5910 Email:   john.beckman@hoganlovells.com

and:

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, DC 20004

Attention:   Gordon C. Wilson Telephone:   (202) 637-5711 Facsimile:   (202)
637-5910 Email:   gordon.wilson@hoganlovells.com

LENDER:

BANK OF AMERICA, N.A.

Global Commercial Banking

701 Brickell Avenue, 8th Floor

Mailcode: FL7-410-08-09

Miami, Florida 33131

Attention:   David Gutierrez, Senior Vice President Telephone:   (305) 347-2925
Facsimile:   (904) 312-6244 Email:   dave.gutierrez@baml.com

 

Schedule 1.01(a)

Page 1



--------------------------------------------------------------------------------

LC ISSUER:

BANK OF AMERICA, N.A.

Letters of Credit

1 Fleet Way

Scranton, Pennsylvania 18507

Attention:   Alfonso Malave Jr. Telephone:   (570) 496-9622 Facsimile:   (800)
755-8743 Email:   alfonso.malave@baml.com

 

Schedule 1.01(a)

Page 2



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

AUTHORIZED OFFICERS

 

Loan Party

    

Name

    

Title

The Hackett Group, Inc.

     Ted A. Fernandez      Chief Executive Officer      Robert A. Ramirez     
Chief Financial Officer and Executive Vice President      Frank A. Zomerfeld
     Executive Vice President, General Counsel and Secretary

Archstone Acquisition Corp.

     Robert A. Ramirez      President and Director      Frank A. Zomerfeld     
Secretary and Director

Resource Evaluation Incorporated

     Frank A. Zomerfeld      Secretary and Director

 

Schedule 1.01(c)

Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.12

PENSION PLANS

 

1. The Hackett Group, Inc. 401(k) Plan.

 

Schedule 5.12

Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

SUBSIDIARIES, JOINT VENTURES,

PARTNERSHIPS AND OTHER EQUITY INVESTMENTS

 

A. Subsidiaries

 

a.  

Company Name

   Number of
Shares/Units
Outstanding      Class/Nature of
Equity  Interests    Number of
Shares Owned     

Owned By
(100%)

 

Resource Evaluation Incorporated

     100,000       Voting      100,000      

The Hackett Group, Inc.

 

Archstone Acquisition Corp.

     100       Voting      100      

The Hackett Group, Inc.

 

REL Consultancy Group Limited

     —         —      —        

The Hackett Group Limited

 

Hackett-REL Limited

     —         —      —        

REL Consultancy Group Limited

 

Resource Evaluation Limited

     —         —      —        

REL Consultancy Group Limited

 

Resource Evaluation SAS

     —         —      —        

REL Consultancy Group Limited

 

REL Consultancy Group SL

     —         —      —        

REL Consultancy Group Limited

 

REL Consultancy Group GmbH

     —         —      —        

REL Consultancy Group Limited

 

REL Consultancy Group SRL

     —         —      —        

REL Consultancy Group Limited

 

REL Consultancy PTE Limited

     —         —      —        

REL Consultancy Group Limited

 

Answerthink Canada Limited

     —         —      —        

The Hackett Group, Inc.

 

The Hackett Group AG

     —         —      —        

The Hackett Group GmbH

 

The Hackett Group BV

     —         —      —        

The Hackett Group GmbH

 

Schedule 5.50(a)

Page 1



--------------------------------------------------------------------------------

a.  

Company Name

   Number of
Shares/Units
Outstanding      Class/Nature of
Equity  Interests    Number of
Shares Owned     

Owned By
(100%)

 

The Hackett Group, Inc.

     —         —      —        

The Hackett Group, Inc.

 

Delphi Partners, Inc.

     —         —      —        

The Hackett Group, Inc.

 

Legacy Technology, Inc.

     —         —      —        

The Hackett Group, Inc.

 

Infinity Consulting Group, Inc.

     —         —      —        

The Hackett Group, Inc.

 

Group Cortex, Inc.

     —         —      —        

The Hackett Group, Inc.

 

triSpan, Inc.

     —         —      —        

The Hackett Group, Inc.

 

CFT Consulting, Inc.

     —         —      —        

The Hackett Group, Inc.

 

Epic Acquisition Corp.

     —         —      —        

The Hackett Group, Inc.

 

Advis Acquisition Corp.

     —         —      —        

The Hackett Group, Inc.

 

Beacon Analytics, Inc.

     —         —      —        

The Hackett Group, Inc.

 

GCSB Acquisition Corp.

     —         —      —        

The Hackett Group, Inc.

 

EZ Commerce Global Solutions, Inc.

     —         —      —        

The Hackett Group, Inc.

 

THINK New Ideas, Inc.

     —         —      —        

The Hackett Group, Inc.

 

SD Goodman Group, Inc.

     —         —      —        

THINK New Ideas, Inc.

 

On Ramp, Inc.

     —         —      —        

THINK New Ideas, Inc.

 

Scot Mednick & Associates, Inc.

     —         —      —        

THINK New Ideas, Inc.

 

  b. The parties identified as 3 through 7 on Schedule 5.21(E) (Pledged Equity
Interests).

 

Schedule 5.20(a)

Page 2



--------------------------------------------------------------------------------

B. Joint Ventures

 

  a. None.

 

C. Other material equity investments of the Loan Parties

 

  a. None.

 

Schedule 5.20(a)

Page 3



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

LOAN PARTIES

 

Loan Party

  

Former Legal

Name w/in Last

Four Months

(if any)

  

Jurisdiction

and Type of
Organization

  

Address of Chief
Executive Office and
Principal Place

of Business

  

US Federal
Tax ID No.

  

Ownership Information

The Hackett Group, Inc., as Borrower    N/A    Florida
Corporation    1001 Brickell Bay Drive


Suite 3000

Miami, Florida 33131

   65-0750100    Publicly Held Resource Evaluation Incorporated, as Guarantor   
N/A    Delaware
Corporation    1001 Brickell Bay Drive


Suite 3000

Miami, Florida 33131

   11-2886538    Private; wholly owned by
The Hackett Group, Inc. Archstone Acquisition Corp., as Guarantor    N/A   
Florida
Corporation    1001 Brickell Bay Drive


Suite 3000

Miami, Florida 33131

   N/A    Private; wholly owned by
The Hackett Group, Inc.

 

Schedule 5.20(b)

Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.21

COLLATERAL

 

A. Intellectual Property

Trademarks:

 

     

Marks

  

Status

  

Notes

U.S.

   Answerthink    Live    Reg. # 2194173    Answerthink    Live    Reg. #
2791800    EZPharma    Live    Reg. # 2975800

LOGO [g303407exb_pg107a.jpg]

   The Hackett Group & Design    Live    Reg. # 3064697 - Mar 2006 - Need to
renew by Mar. 2012.    Quadrant Logo    Live    Reg. # 2961761    Hackett
Perspective    Live    Reg. # 3229134    World Class Defined    Live    Reg. #
3138853 - Sep. 2006 - Need to renew by Sep. 2012    Book of Numbers    Live   
Reg. # 3161333 - Oct. 2006 - Need to renew by Oct. 2012.    Hackett Business
Value Index    Live    Reg. # 2937236    Hackett Knowledge Center    N/A   
NOTHING PENDING PER INSTRUCTIONS    Hackett Value Index    Dead    Ser. #
76495107 (Abandoned)    Helping Business Evolve    Dead    Ser. # 76018740
(Cancelled)    Hackett Best Practices    Dead    Ser. # 76414350 (Cancelled)

LOGO [g303407exb_pg107b.jpg]

   THG    Dead    Reg. # 2211275 (Cancelled)    Hackett Inside    N/A    NOTHING
PENDING PER INSTRUCTIONS   

 

IndustryViews

     

 

Search Conducted - Application Pending

   Hackett Certified       Search Conducted - Application Pending    Global
Business EAP       Search Requested    Hackett Performance Exchange    Pending
   Ser. # 85348179 Need to respond to Initial Objection by Examiner   
HackettConnector    Pending    Ser. # 85348187 Need to respond to Initial
Objection by Examiner    The Hackett Highway    Pending    Ser. # 85351273 Need
to respond to Initial Objection by Examiner    Hackett HD    Pending    Prelim
Search?

 

Schedule 5.21

Page 1



--------------------------------------------------------------------------------

     

Marks

  

Status

  

Notes

LOGO [g303407exb_pg108.jpg]   

Archstone Consulting

Archstone Consulting & Design

Archstone Consulting’s Connect-the-Dots

Defining a New Age in Consulting

Archstone On Demand

     

Reg. # 2937782

Reg. # 3490113

Reg. # 3473672

Reg. # 3547555

Ser. # 77401839 (Abandoned)

  

REL Working Capital 1000

REL 1000

  

Dead

Dead

  

Reg. # 2245575

Reg. # 2218439

Europe

(Community TM)

  

The Hackett Group

The Hackett Group

Answerthink

   Live   

EU - TM # 004575973 (Owner - The Hackett Group GmbH)

German Reg. # 30514693 (Owner - The Hackett Group GmbH)

German Reg. # 30116365 (Owner - The Hackett Group GmbH)

India

  

The Hackett Group

Quadrant Logo

   Pending   

Secured Local Counsel

Application No.1754815 accepted for advertisement in Trade Mark Journal

Japan

   The Hackett Group    Live    Reg. # 5379169

Australia

   The Hackett Group    Pending    App. # 1376900 - Published for Opposition.

 

Schedule 5.21

Page 2



--------------------------------------------------------------------------------

The Hackett Group (Owner) US:

 

     

Serial
Number

  

Reg.
Number

  

Word Mark

  

Check Status

  

Live/Dead

1    85351273       THE HACKETT HIGHWAY    TARR    LIVE 2    85348187      
HACKETTCONNECTOR    TARR    LIVE 3    85348179       HACKETT PERFORMANCE
EXCHANGE    TARR    LIVE 4    78719630    3229134    HACKETT PERSPECTIVE    TARR
   LIVE 5    78719628    3138853    WORLD CLASS DEFINED    TARR    LIVE 6   
78575267    3473672    ARCHSTONE CONSULTING’S CONNECT-THE-DOTS    TARR    LIVE 7
   78296877    2937782    ARCHSTONE CONSULTING    TARR    LIVE 8    78325532   
2975800    EZPHARMA    TARR    LIVE 9    78377883    3490113    ARCHSTONE
CONSULTING    TARR    LIVE 10    77174636    3547555    DEFINING A NEW AGE IN
CONSULTING    TARR    LIVE 11    76532867    2961761       TARR    LIVE 12   
76018740    2894049    HELPING BUSINESS EVOLVE    TARR    DEAD 13    76623221   
3161333    BOOK OF NUMBERS    TARR    LIVE 14    76494209    3064697    THE
HACKETT GROUP    TARR    LIVE 15    76493951    2937236    HACKETT
BUSINESS-VALUE INDEX    TARR    LIVE 16    76414350    2854546    HACKETT BEST
PRACTICES    TARR    DEAD 17    76066909    2791800    ANSWERTHINK    TARR   
LIVE 18    75200969    2194173    ANSWERTHINK    TARR    LIVE

 

Schedule 5.21

Page 3



--------------------------------------------------------------------------------

Archstone (International):

 

Mark

  

County

  

Status

  

Number

ARCHSTONE CONSULTING    Canada    Registered    TMA698096 ARCHSTONE CONSULTING
Logo (black and white design)    Canada    Published    1356403 ARCHSTONE
CONSULTING    China (Peoples Republic)    Registered    4433309 ARCHSTONE
CONSULTING    China (Peoples Republic)    Registered    4433310 ARCHSTONE
CONSULTING    China (Peoples Republic)    Registered    4433311 ARCHSTONE
CONSULTING    European Community    Registered    6111793 ARCHSTONE CONSULTING
(Logo) (black and white design)    European Community    Registered    6114433
ARCHSTONE CONSULTING    Mexico    Registered    868449 ARCHSTONE CONSULTING   
Mexico    Registered    896516 ARCHSTONE CONSULTING    Mexico    Registered   
896517 ARCHSTONE CONSULTING (Logo) (black and white design)    Mexico   
Registered    1008213 ARCHSTONE CONSULTING (Logo) (black and white design)   
Mexico    Registered    1005045 ARCHSTONE CONSULTING (Logo) (black and white
design)    Mexico    Registered    1008981 ARCHSTONE CONSULTING    Switzerland
   Registered    532190 ARCHSTONE CONSULTING    United States of America   
Registered    2937782 ARCHSTONE CONSULTING Logo (black and white design)   
United States of America    Registered    3490113 ARCHSTONE CONSULTING’S
CONNECT-THE-DOTS    United States of America    Registered    3473672 DEFINING A
NEW AGE IN CONSULTING    United States of America    Registered    3547555

Patents – None.

Copyrights – None.

 

 

Schedule 5.21

Page 4



--------------------------------------------------------------------------------

SCHEDULE 5.21

COLLATERAL

 

B. Deposit and Securities Accounts of The Hackett Group, Inc.

 

     

Bank Name / Address

  

Type of Account

1.   

Bank of America, N.A.

200 N. College St.

Mail Code NC1-004-03-06

Charlotte, North Carolina 28255

   Certificate of Deposit 2.   

Bank of America, N.A.

P.O. Box 25118

Tampa, Florida 33622-5118

   Deferred Compensation 3.   

Bank of America, N.A.

P.O. Box 25118

Tampa, Florida 33622-5118

   Deferred Compensation 4.   

Bank of America, N.A.

P.O. Box 25118

Tampa, Florida 33622-5118

   Deferred Compensation 5.   

Bank of America, N.A.

P.O. Box 25118

Tampa, Florida 33622-5118

   Operating Account 6.   

Suntrust Bank

P.O. Box 622227

Orlando, Florida 32862-2227

   Lockbox 7.   

Suntrust Bank

P.O. Box 620547

Orlando, Florida 32862-0547

   Money Market 8.   

Suntrust Bank

P.O. Box 622227

Orlando, Florida 32862-2227

   Operating 9.   

Suntrust Bank

P.O. Box 622227

Orlando, Florida 32862-2227

   Payroll 10.   

Suntrust Bank

P.O. Box 622227

Orlando, Florida 32862-2227

   FSA 11.   

The Bankcorp Bank

6100 S Old Village Place

Sioux Falls, South Dakota 57108

   FSA

 

Schedule 5.21

Page 5



--------------------------------------------------------------------------------

SCHEDULE 5.21

COLLATERAL

 

C. Letter of Credit Rights

None.

 

D. Commercial Tort Claims

None.

 

E. Pledged Equity Interests

 

   

Pledgor

 

Issuer

 

Shares / Class
of Equity
Interests Pledged

 

Certificate
No.
(if any)

 

Percentage of

Ownership

   

Percentage of

Ownership

Pledged

   

Class/Nature
of Equity
Interests

1   The Hackett Group, Inc.   Resource Evaluation Incorporated   100,000 Shares
  1     100 %      100 %    Voting 2   The Hackett Group, Inc.   Archstone
Acquisition Corp.   100 Shares   1     100 %      100 %    Voting 3   The
Hackett Group, Inc.   The Hackett Group Limited   2 Shares   N/A     100 %     
66 %    Voting 4   The Hackett Group, Inc.   The Hackett Group Canada, Inc.  
100 Class A


Common Shares

  CA-2     100 %      66 %    Voting 5   The Hackett Group, Inc.   The Hackett
Group Australia Pty Limited   1,000 Ordinary
Shares   1     100 %      66 %    Voting 6   The Hackett Group, Inc.   The
Hackett Group GmbH   1 Share   N/A     100 %      66 %    Voting 7   [The
Hackett Group, Inc.   Hackett Group (India) Limited   612,950 Shares   15, 22-27
    99 %      66 %    Voting]1 8   The Hackett Group, Inc.   Answerthink Canada
Limited   [        ]   [        ]     100 %      100 %    [        ]

 

1 

These Equity Interests are only included on this Schedule if and to the extent
they constitute “Pledged Equity” under the Security and Pledge Agreement.

 

Schedule 5.21

Page 6



--------------------------------------------------------------------------------

 

   

Pledgor

 

Issuer

 

Shares / Class
of Equity
Interests Pledged

 

Certificate
No.
(if any)

 

Percentage of

Ownership

   

Percentage of

Ownership

Pledged

   

Class/Nature
of Equity
Interests

9   The Hackett Group, Inc.   The Hackett Group, Inc.   [        ]   [        ]
    100 %      100 %    [        ] 10   The Hackett Group, Inc.   Delphi
Partners, Inc.   [        ]   [        ]     100 %      100 %    [        ] 11  
The Hackett Group, Inc.   Legacy Technology, Inc.   [        ]   [        ]    
100 %      100 %    [        ] 12   The Hackett Group, Inc.   Infinity
Consulting Group, Inc.   [        ]   [        ]     100 %      100 %   
[        ] 13   The Hackett Group, Inc.   Group Cortex, Inc.   [        ]  
[        ]     100 %      100 %    [        ] 14   The Hackett Group, Inc.  
triSpan, Inc.   [        ]   [        ]     100 %      100 %    [        ] 15  
The Hackett Group, Inc.   CFT Consulting, Inc.   [        ]   [        ]     100
%      100 %    [        ] 16   The Hackett Group, Inc.   Epic Acquisition Corp.
  [        ]   [        ]     100 %      100 %    [        ] 17   The Hackett
Group, Inc.   Advis Acquisition Corp.   [        ]   [        ]     100 %     
100 %    [        ] 18   The Hackett Group, Inc.   Beacon Analytics, Inc.  
[        ]   [        ]     100 %      100 %    [        ] 19   The Hackett
Group, Inc.   GCSB Acquisition Corp.   [        ]   [        ]     100 %     
100 %    [        ] 20   The Hackett Group, Inc.   EZ Commerce Global Solutions,
Inc.   [        ]   [        ]     100 %      100 %    [        ] 21   The
Hackett Group, Inc.   THINK New Ideas, Inc.   [        ]   [        ]     100 % 
    100 %    [        ]

 

Schedule 5.21

Page 7



--------------------------------------------------------------------------------

SCHEDULE 5.21

COLLATERAL

 

F. Locations

 

  1. Locations of Headquarters, Significant Administrative or Governmental
Functions and Books or Records Maintenance for the Loan Parties

 

Loan Party

 

Headquarter
Location

 

Location of
Significant
Administrative or
Governmental
Functions

  

Location of
Books or Records
Maintenance
(including
electronic)

The Hackett Group, Inc.

 

1001 Brickell Bay Drive, Suite 3000

Miami, Florida 33131

  N/A    N/A

Resource Evaluation Incorporated

 

1001 Brickell Bay Drive, Suite 3000

Miami, Florida 33131

  N/A    N/A

Archstone Acquisition Corp.

 

1001 Brickell Bay Drive, Suite 3000

Miami, Florida 33131

  N/A    N/A

 

  2. Locations of personal property Collateral of the Loan Parties

 

Location of Personal Property Collateral

 

Property Leased or Owned

 

Property Lessor / Property Owner

(if leased)             (if owned)

1001 Brickell Bay Drive, 30th Floor

Miami, Florida 33131

  Leased  

Brickell Bay Tower Ltd., Inc.

1000 Abernathy Road, Suite 1400

Atlanta, Georgia 30328

  Leased  

FULCOPROP 400, LLC (DE)

101 West Elm Street

Conshohocken, Pennsylvania 19428

  Leased  

Brandywine Operating Partnership, LP (DE)

 

Schedule 5.21

Page 8



--------------------------------------------------------------------------------

 

Location of Personal Property Collateral

 

Property Leased or Owned

 

Property Lessor / Property Owner

(if leased)             (if owned)

1000 Adams Avenue

Norristown, Pennsylvania 19403

  Leased   DBSi

100 Montgomery Street

San Francisco, California 94104

  Leased   120 Montgomery Associates NF LP (DE)

525 West Monroe Street

Chicago, Illinois 60661

  Leased   ST 525 West Monroe, LLC

110 Wall Street

New York, New York 10005

  Leased   110 Wall Street LP

 

Schedule 5.21

Page 9



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

Obligor

  

Obligee

  

Source of Lien

  

Amount
(USD)

  The Hackett Group, Inc.    Bank of America    Letter of credit for Chicago
office space.    $ 125,000.00    The Hackett Group, Inc.    Bank of America   
Letter of credit for New York office space.    $ 77,968.50    On Ramp, Inc.   
The State of New York    State tax lien (Warrant ID# E-012742088-W003-4).    $
928.38    On Ramp, Inc.    The State of New York    State tax lien (Warrant ID#
E-012742088-W004-8).    $ 3,524.83    SD Goodman Group, Inc.    The State of New
York    State tax lien (Warrant ID# E-011568640-W001-6).    $ 5,598.34   

 

Schedule 7.01

Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

 

    

Debtor

  

Lender

    

Description of Indebtedness

  

Amount

    

Currency

1

 

The Hackett Group, Inc.

   Bank of America      Letter of credit for Chicago office space     
125,000.00       USD

2

 

The Hackett Group, Inc.

   Bank of America      Letter of credit for New York office space     
77,968.50       USD

3

 

The Hackett Group AG

   Hackett-REL Limited      Intercompany note      41,263.67       GBP

4

 

The Hackett Group, Inc.

   Hackett-REL Limited      Intercompany note      46,800.00       EUR

5

 

The Hackett Group Ltd.

   Hackett-REL Limited      Intercompany note      53,782.30       USD

6

 

Resource Evaluation Incorporated

   Hackett-REL Limited      Intercompany note      82,626.70       GBP

7

 

The Hackett Group GmbH

   Hackett-REL Limited      Intercompany note      223,933.11       GBP

8

 

The Hackett Group BV

   Hackett-REL Limited      Intercompany note      364,384.34       EUR

9

 

Resource Evaluation Incorporated

   Hackett-REL Limited      Intercompany note      409,907.24       GBP

10

 

The Hackett Group GmbH

   Hackett-REL Limited      Intercompany note      4,202,075.05       EUR

11

 

Hackett-REL Limited

   REL Consultancy Group SL      Intercompany note      199,674.00       EUR

12

 

Hackett-REL Limited

   REL Consultancy Group SL      Intercompany note      244,271.00       EUR

13

 

Hackett-REL Limited

   Resource Evaluation SAS      Intercompany note      1,036,088.00       EUR

14

 

Hackett-REL Limited

   The Hackett Group AG      Intercompany note      1,189,878.13       CHF

15

 

The Hackett Group, Inc.

   The Hackett Group BV      Intercompany note      52,936.64       USD

16

 

The Hackett Group AG

   The Hackett Group BV      Intercompany note      62,727.19       EUR

17

 

Resource Evaluation Incorporated

   The Hackett Group GmbH      Intercompany note      147,413.35       EUR

18

 

The Hackett Group BV

   The Hackett Group GmbH      Intercompany note      570,876.61       EUR

19

 

The Hackett Group AG

   The Hackett Group GmbH      Intercompany note      703,787.75       EUR

20

 

The Hackett Group, Inc.

   The Hackett Group GmbH      Intercompany note      1,556,504.29       EUR

 

Schedule 7.02

Page 1



--------------------------------------------------------------------------------

 

    

Debtor

  

Lender

    

Description of Indebtedness

  

Amount

    

Currency

21

 

The Hackett Group Ltd.

   The Hackett Group, Inc.      Intercompany note      78,072.75       GBP

22

 

Hackett-REL Limited

   The Hackett Group, Inc.      Intercompany note      360,529.71       GBP

23

 

The Hackett Group AG

   The Hackett Group, Inc.      Intercompany note      618,532.33       USD

24

 

The Hackett Group Ltd.

   The Hackett Group, Inc.      Intercompany note      1,937,485.60       USD

25

 

Hackett-REL Limited

   The Hackett Group, Inc.      Intercompany note      2,651,056.00       USD

26

 

Hackett-REL Limited

   The Hackett Group, Inc.      Intercompany note      3,028,547.83       USD

27

 

Hackett-REL Limited

   The Hackett Group, Inc.      Intercompany note      12,388,966.43       USD

 

Schedule 7.02

Page 2



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENTS

 

1. The Investments associated with the existing Indebtedness described in items
3 through 27 on Schedule 7.02 (Existing Indebtedness).

 

Schedule 7.03

Page 1



--------------------------------------------------------------------------------

SCHEDULE 7.15

EXCLUDED ACCOUNTS

 

1. The accounts described in items 6 through 11 on Schedule 5.21(B) (Deposit and
Securities Accounts).

 

Schedule 7.15

Page 1



--------------------------------------------------------------------------------

EXHIBIT A

Form of

Compliance Certificate

Financial Statement Date: [            ,     ]

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors, and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [                                        ] of the Borrower, and
that, as such, [he/she] is authorized to execute and deliver this Certificate to
the Lender on the behalf of the Borrower and the other Loan Parties, and not in
any individual capacity, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements fairly
present in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

1 

This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

 

EXHIBIT A

Page 1



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default or Event of Default, as the case may be, and its nature and status:]

4. The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, are true and correct on and as of the date hereof, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
including the statements in connection with which this Compliance Certificate is
delivered [, except with respect to the following representations and
warranties:] [if applicable, include the preceding bracketed language and
describe any representations and warranties that are not true and correct on and
as of the date hereof].

5. The financial covenant analyses and information set forth on Schedule A
attached hereto are true and accurate on and as of the date of this Certificate.

6. The amount and type of all Investments (including Permitted Acquisitions)
that were made during the accounting period covered by such financial statements
are as follows:

[insert amount and type of each Investment]

7. The amount and type of all Restricted Payments that were made during the
accounting period covered by such financial statements are as follows:

[insert amount and type of each Restricted Payment]

 

EXHIBIT A

Page 2



--------------------------------------------------------------------------------

In the case of each Restricted Payment identified above, immediately after
giving effect to such Restricted Payment and any Borrowings made in connection
or concurrently therewith, Available Liquidity was at least $10,000,000.

8. Each Government Contract entered into by a Loan Party during the fiscal
quarter of the Borrower ending on the Financial Statement Date written above is
described below (by party names, stated or estimated dollar amount and general
subject matter):

[insert description of Government Contracts; if none, write “none”]

For purposes of this Certificate: (i) “Government Contract” means a contract
between any Loan Party and any Federal Entity, or all obligations of any Federal
Entity arising under any Account now or hereafter owing by any such Federal
Entity, as Account Debtor, to any Loan Party, under which (in either case) a
Federal Entity owes a monetary obligation in excess of $5,000,000 to such Loan
Party; and (ii) “Federal Entity” means the federal government of the United
States or any agency, department or instrumentality thereof.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT A

Page 3



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT A

Page 4



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [            ,     ] (“Statement Date”)

[COVENANT CALCULATION WORKSHEET TO BE ATTACHED]

 

EXHIBIT A

Page 5



--------------------------------------------------------------------------------

EXHIBIT B

Form of

Joinder Agreement

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ,     ], is
by and among [                                        , a
                                        ] (the “Subsidiary Guarantor”), The
Hackett Group, Inc., a Florida corporation (the “Borrower”), and Bank of
America, N.A. (the “Lender”) under that certain Credit Agreement, dated as of
February 21, 2012 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), by and among the
Borrower, the Guarantors and the Lender. Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.15 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Lender:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Loan Documents, including, without limitation (a) all of the
representations and warranties set forth in Article V of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles VI
and VII of the Credit Agreement. Without limiting the generality of the
foregoing terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees,
jointly and severally together with the other Guarantors, the prompt payment of
the Obligations in accordance with Article IX of the Credit Agreement.

2. Each of the Subsidiary Guarantor and the Borrower hereby agree that all of
the representations and warranties contained in Article V of the Loan Agreement
and each other Loan Document are true and correct as of the date hereof.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of a “Grantor” (as such term is defined in the Security Agreement) thereunder as
if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 2, the Subsidiary
Guarantor hereby grants, pledges and assigns to the Lender a continuing security
interest in, and a right of set off, to the

 

EXHIBIT B

Page 1



--------------------------------------------------------------------------------

extent applicable, against any and all right, title and interest of the
Subsidiary Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Subsidiary Guarantor.

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Collateral Document and the schedules and exhibits thereto. The information on
the schedules to the Credit Agreement and the Collateral Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Collateral
Documents) to reflect the information shown on the attached Schedule A.

5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.

6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Lender, it will execute and
deliver such further documents and do such further acts as the Lender may
reasonably request in accordance with the terms and conditions of the Credit
Agreement in order to effect the purposes of this Agreement.

7. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Florida. The terms of Sections 10.13 and 10.14 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT B

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the Lender has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]     By:  

 

    Name:  

 

    Title:  

 

BORROWER:    

THE HACKETT GROUP, INC.,

a Florida corporation

    By:  

 

    Name:  

 

    Title:  

 

 

Acknowledged, accepted and agreed:

BANK OF AMERICA, N.A.,

as Lender

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT B

Page 3



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Collateral Documents

[TO BE COMPLETED BY BORROWER]

 

EXHIBIT B

Page 4



--------------------------------------------------------------------------------

EXHIBIT C

Form of

Loan Notice

Date: [            ,     ]

 

TO:    Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving][Term] Loans

¨ A [conversion] or [continuation] of [Revolving][Term] Loans

 

  1. On                      (the “Credit Extension Date”)

 

  2. In the amount of $            

 

  3. Comprised of: ¨ Base Rate Loans

   ¨  Eurodollar Rate Loans

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months

[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(b) of the Credit Agreement.]1

[The Term Borrowing requested herein is [the Tender Offer Term Borrowing][a
Delayed Draw Term Borrowing].]2

 

1 

Include this sentence in the case of a Revolving Borrowing.

2 

Include this sentence in the case of a Term Borrowing.

 

EXHIBIT C

Page 1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT C

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT C

Page 3



--------------------------------------------------------------------------------

EXHIBIT D

Form of

Permitted Acquisition Certificate

 

TO:    Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors, and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement) DATE:   
[Date]

 

 

[Loan Party] intends to make an Acquisition of [            ] (the “Target”).
The undersigned Responsible Officer of the Borrower hereby certifies, on the
behalf of the Borrower and not in any individual capacity, that:

(a) The Acquisition is an acquisition of a type of business (or assets used in a
type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to the terms of the Credit Agreement.

(b) No Default exists or would exist after giving effect to the Acquisition.

(c) After giving effect to the Acquisition on a Pro Forma Basis, (i) the Loan
Parties are in compliance with the financial covenant set forth in
Section 7.11(b) of the Credit Agreement and (ii) the Consolidated Leverage Ratio
shall not be greater than 2.25 to 1.00 (in each case, as demonstrated on
Schedule A attached hereto).

(d) The Loan Parties [have complied/shall comply] with Sections 6.15 and 6.16 of
the Credit Agreement, to the extent required to do so thereby.

(e) Attached hereto as Schedule B is a description of the material terms of the
Acquisition (including a description of the business and the form of
consideration).

(f) Attached hereto as Schedule C are the [audited financial statements]
[management-prepared financial statements]1 of the Target for its two most
recent fiscal years and for any fiscal quarters ended within the fiscal year to
date.

 

1 

If audited financial statements are unavailable, management-prepared financial
statements may be provided.

 

EXHIBIT D

Page 1



--------------------------------------------------------------------------------

(g) Attached hereto as Schedule D are the Consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the
Acquisition).

(h) The Acquisition is not a “hostile” acquisition and has been approved by the
board of directors (or equivalent) and/or shareholders (or equivalent) of the
applicable Loan Party and the Target.

(i) After giving effect to the Acquisition and any Borrowings made in connection
therewith, Available Liquidity shall be at least $10,000,000.

(j) If at the time the Acquisition is consummated any Term Loans (or any portion
thereof) are outstanding, the Cost of Acquisition paid by the Loan Parties and
their Subsidiaries for all Acquisitions made during the term of the Credit
Agreement shall not exceed $20,000,000 in the aggregate; provided that any
earnouts or similar deferred or contingent obligations of the Borrower in
connection with the Acquisition shall be subordinated to the Obligations.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT D

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT D

Page 3



--------------------------------------------------------------------------------

EXHIBIT E

Form of

Revolving Note

[            ,     ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of February 21, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Guarantors and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the Lender in
Dollars in immediately available funds at the Lending Office. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest, to
be paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This Revolving Note is the Revolving Note referred to in the Credit Agreement,
and the holder is entitled to the benefits thereof. Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of the Revolving Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

Delivery of an executed counterpart of a signature page of this Revolving Note
by fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Revolving Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA.

 

 

FLORIDA DOCUMENTARY STAMP TAX REQUIRED BY LAW IN THE AMOUNT OF $2,450.00 HAS
BEEN PAID OR WILL BE PAID DIRECTLY TO THE DEPARTMENT OF REVENUE. CERTIFICATE OF
REGISTRATION NO.                     .

 

EXHIBIT E

Page 1



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

FLORIDA DOCUMENTARY STAMP TAX REQUIRED BY LAW IN THE AMOUNT OF $2,450.00 HAS
BEEN PAID OR WILL BE PAID DIRECTLY TO THE DEPARTMENT OF REVENUE. CERTIFICATE OF
REGISTRATION NO.                     .

 

EXHIBIT E

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT E

Page 3



--------------------------------------------------------------------------------

EXHIBIT F

Form of

Solvency Certificate

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties and not in any individual capacity.

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate. The undersigned acknowledges that the Lender is
relying on the truth and accuracy of this Certificate in connection with the
making of Credit Extensions and the other transactions contemplated under the
Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the transactions contemplated by the Credit Agreement:

(a) The fair value of the property of the Borrower is greater than the total
amount of liabilities, including contingent liabilities, of the Borrower; and
the fair value of the property of the Borrower and its Subsidiaries on a
Consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries on a Consolidated
basis.

(b) The present fair salable value of the assets of the Borrower is not less
than the amount that will be required to pay the probable liability of the
Borrower on its debts as they become absolute and matured; and the present fair
salable value of the assets of

 

EXHIBIT F

Page 1



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries on a Consolidated basis is not less than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a Consolidated basis on their debts as they become absolute
and matured.

(c) The Borrower does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature; and the Borrower and its Subsidiaries on a Consolidated basis do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature.

(d) The Borrower is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which the Borrower’s property would
constitute an unreasonably small capital; and the Borrower and its Subsidiaries
on a Consolidated basis are not engaged in business or a transaction, and are
not about to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.

(e) The Borrower is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business; and the Borrower and its Subsidiaries on a Consolidated basis are able
to pay their debts and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business.

(f) The amount of contingent liabilities at any time have been computed as the
amount that, in the light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT F

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT F

Page 3



--------------------------------------------------------------------------------

EXHIBIT G

Form of

Term Note

[            ,     ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of February 21, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors and the Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Lender in Dollars in immediately available funds at the Lending Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Term Note is the Term Note referred to in the Credit Agreement and the
holder is entitled to the benefits thereof. Term Loans made by the Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of the Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

Delivery of an executed counterpart of a signature page of this Term Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF FLORIDA.

 

 

FLORIDA DOCUMENTARY STAMP TAX REQUIRED BY LAW IN THE AMOUNT OF $2,450.00 HAS
BEEN PAID OR WILL BE PAID DIRECTLY TO THE DEPARTMENT OF REVENUE. CERTIFICATE OF
REGISTRATION NO.                     .

 

EXHIBIT G

Page 1



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT G

Page 3



--------------------------------------------------------------------------------

EXHIBIT H

Form of

Officer’s Certificate

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors, and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

The undersigned officer of [LOAN PARTY] (the “Company”) hereby certifies as
follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company and all amendments thereto as in effect on the date hereof
certified as a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] [members] [managers] [partners] of the
Company on [                 ]. Such resolutions have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the certificates
of good standing, existence or its equivalent of the Company certified as of a
recent date by the appropriate Governmental Authorities of the state of
[incorporation] [organization] of the Company and each other state in which the
failure to so qualify and be in good standing could reasonably be expected to
have a Material Adverse Effect.

 

EXHIBIT H

Page 1



--------------------------------------------------------------------------------

The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes and the other Loan Documents to be issued pursuant thereto:

 

Name

  

Office

  

Signature

                 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT H

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the day and
year set forth above.

 

By:  

 

Name:  

 

Title:  

 

I,                                         , the
                                         of the Company, hereby certify that
                             is the duly elected and qualified
                                         of the Company and that his/her true
and genuine signature is set forth above.

 

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT H

Page 3



--------------------------------------------------------------------------------

EXHIBIT I

Form of

Funding Indemnity Letter

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lender.

The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on February 21, 2012 (the “Effective
Date”). The Borrower wishes to borrow the initial [Revolving Loans] [and] [Term
Loans] described in the Loan Notice delivered in connection with this letter
agreement, on the Effective Date as Eurodollar Rate Loans (the “Effective Date
Eurodollar Rate Loans”).

The Borrower acknowledges that (a) in order to accommodate the foregoing
request, the Lender is making funding arrangements for value on the Effective
Date, (b) there can be no assurance that the Credit Agreement will become
effective as of the Effective Date, (c) the Lender will not make such Effective
Date Eurodollar Rate Loans unless the Credit Agreement has been fully executed
and the requirements set forth in Article IV of the Credit Agreement are
satisfied (the “Funding Requirements”), and (d) if the Funding Requirements are
not satisfied on or before the Effective Date, the Lender may sustain funding
losses as a result of such failure to close on such date.

In order to induce the Lender to make the funding arrangements necessary to make
the Effective Date Eurodollar Rate Loans on the Effective Date, the Borrower
agrees promptly upon demand to compensate the Lender and hold the Lender
harmless from any loss, cost or expense (including the cost of counsel) which
the Lender may incur (a) as a consequence of any failure to (i) satisfy the
Funding Requirements or (ii) borrow the Effective Date Eurodollar Rate Loans on
the Effective Date from the Lender for any reason whatsoever (including the
failure of the Credit Agreement to become effective) or (b) in connection with
the preparation, administration or enforcement of, or any dispute arising under,
this Funding Indemnity Letter. For purposes of

 

EXHIBIT I

Page 1



--------------------------------------------------------------------------------

calculating amounts payable by the Borrower to the Lender under this paragraph,
the provisions of Section 3.05 of the Credit Agreement shall apply as if the
Credit Agreement were in effect with respect to the Effective Date Eurodollar
Rate Loans (regardless of whether the Credit Agreement ever becomes effective).

This letter agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this letter agreement by fax transmission or other
electronic mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this letter agreement. This
letter agreement shall be governed by, and construed in accordance with, the law
of the State of Florida.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

EXHIBIT I

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT I

Page 3



--------------------------------------------------------------------------------

EXHIBIT J

Form of

Financial Condition Certificate

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

Pursuant to the terms of Section 4.01 of the Credit Agreement, the Responsible
Officer of the Borrower hereby certifies on behalf of the Loan Parties and not
in any individual capacity that, as of the date hereof, the statements below are
accurate and complete in all respects:

(a) There does not exist any pending or ongoing, action, suit, investigation,
litigation or proceeding in any court or before any other Governmental
Authority, by or against any Loan Party or any Subsidiary or against any of
their properties or revenues that (i) purports to affect or pertain to (A) the
Credit Agreement or any other Loan Document or any of the transactions
contemplated thereby, or (B) the Tender Offer or the Tender Offer Documents, or
(ii) either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

(b) Immediately after giving effect to the Credit Agreement, the other Loan
Documents, the Tender Offer and the Tender Offer Documents, and all transactions
contemplated by the Credit Agreement to occur on the Closing Date, (i) no
Default or Event of Default exists, (ii) all representations and warranties
contained in the Credit Agreement and in the other Loan Documents are true and
correct, (iii) the Loan Parties are in pro forma compliance with each of the
initial financial covenants set forth in Section 7.11 of the Credit Agreement,
as demonstrated by the financial covenant calculations set forth on Schedule A
attached hereto, as of the last day of the quarter ending at least twenty
(20) days preceding the Closing Date, and (iv) the transactions contemplated by
the Credit Agreement and the Tender Offer Documents do not contravene, or
otherwise conflict with, the terms of the Organization Documents of any Loan
Party, any material Contractual Obligation to which any Loan Party is a party or
affecting any Loan Party or the properties of any Loan Party, or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or its property is subject.

 

EXHIBIT J

Page 1



--------------------------------------------------------------------------------

(c) Immediately after giving effect to the Credit Agreement and the other Loan
Documents, each of the conditions precedent in Section 4.01 have been satisfied,
including, without limitation, that (i) attached hereto on Exhibit A is a true
and complete copy of resolutions of the Board of the Borrower authorizing the
Tender Offer, the Tender Offer Documents and all related transactions, which
resolutions remain in full force and effect as of the date hereof and are the
only resolutions of the Board of the Borrower relating to the Tender Offer, the
Tender Offer Documents and such related transactions, and (ii) there are no
other material third party consents and approvals necessary in connection with
the Tender Offer and the Tender Offer Documents. Also attached hereto on Exhibit
A are true and complete copies of each of the Tender Offer Documents, together
with all exhibits and schedules thereto, in substantially the form to be used in
the Tender Offer.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT J

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT J

Page 3



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]

 

EXHIBIT J

Page 4



--------------------------------------------------------------------------------

EXHIBIT K

Form of

Authorization to Share Insurance Information

 

TO:

   Insurance Agent RE:    Credit Agreement, dated as of February 21, 2012, by
and among The Hackett Group, Inc., a Florida corporation (the “Borrower”), the
Guarantors and Bank of America, N.A. (the “Lender”) (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

 

Grantor:    [Insert Applicable Loan Party Name] (the “Grantor”) Lender:    Bank
of America, N.A., as Lender, I.S.A.O.A., A.T.I.M.A.    Bank of America Merrill
Lynch    Global Commercial Banking    FL7-410-08-09    701 Brickell Avenue   
8th Floor    Miami, FL 33131    Attention: David Gutierrez Policy Number:   
[Insert Applicable Policy Number] Insurance Company/Agent:    [Insert Applicable
Insurance Company/Agent] (the “Insurance Agent”) Insurance Company Address:   
[Insert Insurance Company’s Address] Insurance Company Telephone No.:    [Insert
Insurance Company’s Telephone No.] Insurance Company Fax No.:    [Insert
Insurance Company’s Fax No.]

The Grantor hereby authorizes the Insurance Agent to send evidence of all
insurance to the Lender, as may be requested by the Lender, together with
requested insurance policies, certificates of insurance, declarations and
endorsements.

 

EXHIBIT K

Page 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT K

Page 2



--------------------------------------------------------------------------------

 

[GRANTOR NAME], a [Jurisdiction and Type of Organization] By:  

 

Name:  

 

Title:  

 

 

EXHIBIT K

Page 3



--------------------------------------------------------------------------------

EXHIBIT L

Terms of Tender Offer

See attached.

 

EXHIBIT L

Page 1



--------------------------------------------------------------------------------

This announcement is neither an offer to purchase nor a solicitation of an offer
to sell shares of common stock of The Hackett Group, Inc. The Offer (as defined
below) is made solely by the Offer to Purchase, dated February 22, 2012, and the
Letter of Transmittal, and any amendments or supplements thereto. We are not
aware of any jurisdiction where the making of the Offer is not in compliance
with applicable law. If we become aware of any jurisdiction where the making of
the Offer or the acceptance of Shares pursuant to the Offer is not in compliance
with any applicable law, we will make a good faith effort to comply with the
applicable law. If, after a good faith effort, we cannot comply with the
applicable law, the Offer will not be made to, nor will tenders be accepted from
or on behalf of, the holders of Shares residing in that jurisdiction. In any
jurisdiction where the securities, blue sky, or other laws require the Offer to
be made by a licensed broker or dealer, the Offer shall be deemed made on behalf
of The Hackett Group, Inc. by the Dealer Manager (as defined below) or one or
more brokers or dealers registered under the laws of such jurisdiction.

 

LOGO [g303407hackett_logo.jpg]

Notice of Offer to Purchase for Cash

by

The Hackett Group, Inc.

of

Up to $55 Million in Value of Shares of its Common Stock

At a Purchase Price

Not Greater Than $5.00 per Share

Nor Less Than $4.25 per Share

The Hackett Group, Inc., a Florida corporation (the “Company”), is offering to
purchase up to $55 million in value of shares of its common stock, $0.001 par
value per share (the “Shares”), at a price not greater than $5.00 nor less than
$4.25 per Share, to the seller in cash, less any applicable withholding taxes
and without interest, upon the terms and subject to the conditions described in
the Offer to Purchase, dated February 22, 2012 (the “Offer to Purchase”), and
the Letter of Transmittal (the “Letter of Transmittal”) (which together, as they
may be amended and supplemented from time to time, constitute the “Offer”).

 

 

THE OFFER, PRORATION PERIOD, AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW
YORK CITY TIME, ON MARCH 21, 2012, UNLESS THE OFFER IS EXTENDED.

 

 

The Offer is not conditioned upon any minimum number of Shares being tendered.
The Offer is, however, subject to other conditions as set forth in the Offer to
Purchase.

Upon the terms and subject to the conditions of the Offer, which will be
conducted through a modified “Dutch auction” process, the Company will determine
a single per Share purchase price, not greater than $5.00 nor less than $4.25
per Share, to the seller in cash, less any applicable withholding taxes and
without interest, that the Company will pay for Shares properly tendered, not
properly withdrawn from and accepted pursuant to the Offer, taking into account
the total number of Shares tendered and the prices specified by tendering
stockholders. The Company will select the single lowest purchase price (in
multiples of $0.05) within the price range specified above that will allow it to
purchase up to $55 million in value of Shares. If, based on the purchase price
determined by the Company, Shares having an aggregate value of less than $55
million are properly tendered, not properly withdrawn from and accepted pursuant
to the Offer, the Company will select the lowest price that will allow the
Company to buy all the Shares that are properly tendered, not properly withdrawn
from and accepted pursuant to the Offer before the Offer expires. All Shares the
Company purchases in the Offer will be acquired at the same purchase price
regardless of whether any stockholder tenders at a lower price. Only Shares
properly tendered at prices at or below the purchase price selected by the
Company and not properly withdrawn will be purchased. However, because of the
proration and conditional tender provisions described in the Offer to Purchase,
the Company may not purchase all of the

 

EXHIBIT L

Page 2



--------------------------------------------------------------------------------

Shares tendered at or below the purchase price if, based on the purchase price
determined by the Company, more than $55 million in value of Shares are properly
tendered, not properly withdrawn from and accepted pursuant to the Offer. Shares
not purchased in the Offer will be returned to the tendering stockholders at the
Company’s expense promptly after the expiration date of the Offer. The Company
reserves the right, in its sole discretion, to change the per Share purchase
price range and to increase or decrease the value of Shares sought in the Offer,
subject to applicable law. In accordance with the rules of the Securities and
Exchange Commission, the Company may increase the number of Shares accepted for
payment in the Offer by no more than 2% of the outstanding Shares without
amending or extending the Offer.

 

EXHIBIT L

Page 3



--------------------------------------------------------------------------------

As of February 17, 2012, there were approximately 40,872,931 Shares issued and
outstanding. At the maximum purchase price of $5.00 per Share, the Company could
purchase 11,000,000 Shares if the Offer is fully subscribed, which would
represent approximately 26.9% of the issued and outstanding Shares as of
February 17, 2012. At the minimum purchase price of $4.25 per Share, the Company
could purchase 12,941,176 Shares if the Offer is fully subscribed, which would
represent approximately 31.7% of the issued and outstanding Shares as of
February 17, 2012. The Shares are listed and traded on the NASDAQ Global Market
under the symbol “HCKT.” Stockholders are urged to obtain current market
quotations for the Shares before deciding whether and at what purchase price or
purchase prices to tender their Shares.

The Company expressly reserves the right, in its sole discretion, at any time
and from time to time, to extend the period of time during which the Offer is
open and thereby delay acceptance for payment of, and payment for, any Shares by
giving oral or written notice of such extension to Computershare Trust Company,
N.A., the depositary for the Offer (the “Depositary”), and making a public
announcement of such extension not later than 9:00 a.m., New York City time, on
the first business day after the previously scheduled expiration date of the
Offer.

The Offer will expire at 5:00 p.m., New York City time, on March 21, 2012,
unless the Company exercises its right, in its sole discretion, to extend the
period of time during which the Offer will remain open, in which event the term
“Expiration Date” shall refer to the latest time and date at which the Offer, as
so extended by the Company, shall expire.

In accordance with the instructions to the Letter of Transmittal, stockholders
desiring to tender Shares must specify the price or prices, not greater than
$5.00 nor less than $4.25 per Share, at which they are willing to sell their
Shares to the Company in the Offer. Alternatively, stockholders desiring to
tender Shares can choose not to specify a price and, instead, elect to tender
their Shares at the purchase price ultimately paid for Shares properly tendered,
not properly withdrawn from and accepted pursuant to the Offer, which could
result in the tendering stockholder receiving the minimum price of $5.00 per
Share. See the Offer to Purchase for recent market prices for the Shares.
Stockholders desiring to tender Shares must follow the procedures set forth in
the Offer to Purchase and in the Letter of Transmittal.

Upon the terms and subject to the conditions of the Offer, if, based on the
purchase price determined by the Company, Shares having an aggregate value in
excess of $55 million (or such greater amount as the Company may elect to pay,
subject to applicable law) are properly tendered at or below the purchase price
and not properly withdrawn prior to the expiration date of the Offer, the
Company will purchase Shares as follows:

 

  •  

first, Hackett will purchase all Shares properly tendered at or below the Final
Purchase Price on a pro rata basis with appropriate adjustments to avoid
purchases of fractional Shares, until Hackett has purchased Shares resulting in
an aggregate purchase price of $55 million; and

 

  •  

second, only if necessary to permit Hackett to purchase $55 million in value of
Shares (or such greater amount as the Company may elect to pay, subject to
applicable law), the Company will purchase Shares conditionally tendered (for
which the condition was not initially satisfied) at or below the Final Purchase
Price, by random lot, to the extent feasible. To be eligible for purchase by
random lot, stockholders whose Shares are conditionally tendered must have
tendered all of their Shares.

For purposes of the Offer, the Company will be deemed to have accepted for
payment (and therefore purchased), subject to the proration and conditional
tender provisions of the Offer, Shares that are properly tendered at or below
the purchase price selected by the Company and not properly withdrawn only when,
as and if the Company gives oral or written notice to the Depositary of the
Company’s acceptance of the Shares for payment pursuant to the Offer.

Upon the terms and subject to the conditions of the Offer, the Company will
accept for payment and pay the per Share purchase price for all of the Shares
accepted for payment pursuant to the Offer promptly after the expiration date of
the Offer. In all cases, payment for Shares tendered and accepted for payment
pursuant to the Offer will be made promptly, subject to possible delay in the
event of proration, but only after timely receipt by the Depositary of:
(i) certificates for Shares or a timely book-entry confirmation of the deposit
of Shares into the Depositary’s account at the book-entry transfer facility (as
defined in the Offer to Purchase); (ii) a properly completed and duly executed
Letter of Transmittal, including any required signature guarantee (or, in the
case of a book-entry transfer, an agent’s message (as defined in the Offer to
Purchase)); and (iii) any other required documents.

 

EXHIBIT L

Page 4



--------------------------------------------------------------------------------

Because of the difficulty in determining the number of Shares properly tendered,
not properly withdrawn from and accepted pursuant to the Offer, and because of
the proration and conditional tender provisions described in the Offer to
Purchase, the Company expects that it will not be able to announce the final
proration factor or commence payment for any Shares purchased pursuant to the
Offer until at least four business days after the expiration date of the Offer.
The preliminary results of any proration will be announced by press release as
promptly as practicable after the expiration date of the Offer.

Tenders of Shares are irrevocable, except that such Shares may be withdrawn at
any time prior to the expiration date of the Offer and, unless such Shares have
been accepted for payment as provided in the Offer, stockholders may also
withdraw their previously tendered Shares at any time after 5:00 p.m., New York
City time, on March 21, 2012. For a withdrawal to be effective, a written notice
of withdrawal must be received in a timely manner by the Depositary at one of
its addresses listed on the back cover of the Offer to Purchase. Any such notice
of withdrawal must specify the name of the person having tendered the Shares to
be withdrawn, the number of Shares to be withdrawn and the name of the
registered holder of the Shares to be withdrawn, if different from the name of
the person who tendered the Shares. If certificates for Shares have been
delivered or otherwise identified to the Depositary, then, prior to the physical
release of those certificates, the serial numbers shown on those certificates
must be submitted to the Depositary and, unless an eligible institution has
tendered those Shares, an eligible institution must guarantee the signatures on
the notice of withdrawal. If a stockholder has used more than one Letter of
Transmittal or has otherwise tendered Shares in more than one group of Shares,
the stockholder may withdraw Shares using either separate notices of withdrawal
or a combined notice of withdrawal, so long as the information specified above
is included. If Shares have been delivered in accordance with the procedures for
book-entry transfer described in the Offer to Purchase, any notice of withdrawal
must also specify the name and number of the account at the book-entry transfer
facility to be credited with the withdrawn Shares and otherwise comply with the
book-entry transfer facility’s procedures.

The Company will decide, in its sole discretion, all questions as to the form
and validity, including time of receipt, of notices of withdrawal, and each such
decision will be final and binding on all parties. None of the Company, its
Board of Directors, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Dealer Manager (the “Dealer Manager”), Georgeson Inc., as the information agent
(the “Information Agent”), Computershare Trust Company, N.A., as the Depositary,
or any other person will be under any duty to give notification of any defects
or irregularities in any notice of withdrawal or incur any liability for failure
to give any such notification.

The Company is making the Offer because we believe that the modified Dutch
auction tender offer set forth in the Offer to Purchase represents an efficient
mechanism to provide all of the Company’s stockholders with the opportunity to
tender all or a portion of their Shares and, thereby, receive a return of some
or all of their investment if they so elect. The Offer provides stockholders
(particularly those who, because of the size of their shareholdings, might not
be able to sell their Shares without potential disruption to the Share price)
with an opportunity to obtain liquidity with respect to all or a portion of
their Shares without potential disruption to the Share price. In addition, if
the Company completes the Offer, stockholders who do not participate in the
Offer will automatically increase their relative percentage ownership interest
in the Company and its future operations.

The Offer also provides stockholders with an efficient way to sell their Shares
without incurring broker’s fees or commissions associated with open market
sales.

The receipt of cash for tendered Shares will generally be treated for U.S.
federal income tax purposes either as (1) a sale or exchange eligible for gain
or loss treatment or (2) a distribution in respect of stock from the Company, as
described in Section 13 of the Offer to Purchase. Because it is unclear which
characterization applies, the Company intends to treat such payment as a
dividend distribution for withholding purposes. Accordingly, payments to
Non-U.S. Holders will be subject to withholding at a rate of 30% of the gross
proceeds paid, unless the Non-U.S. Holder establishes an entitlement to a
reduced or zero rate of withholding by timely completing, under penalties of
perjury, the applicable IRS Form W-8. A Non-U.S. Holder may also be subject to
tax in other jurisdictions on the disposal of Shares. All stockholders should
read carefully the Offer to Purchase for additional information regarding the
U.S. federal income tax consequences of participating in the Offer and should
consult their own tax advisors with respect to their particular circumstances.

The Company’s Board of Directors has authorized us to make the Offer. However,
none of the Company, its Board of Directors, the Dealer Manager, the Information
Agent, or the Depositary makes any

 

EXHIBIT L

Page 5



--------------------------------------------------------------------------------

recommendation to any stockholder as to whether to tender or refrain from
tendering any Shares or as to the price or prices at which stockholders may
choose to tender their Shares. None of the Company, its Board of Directors, the
Dealer Manager, the Information Agent, or the Depositary has authorized any
person to make any recommendation with respect to the Offer. Stockholders should
carefully evaluate all information in the Offer to Purchase and in the Letter of
Transmittal and should consult their own financial and tax advisors.
Stockholders must decide whether to tender their Shares and, if so, how many
Shares to tender and the price or prices at which a stockholder will tender. In
doing so, a stockholder should read carefully the information in the Offer to
Purchase and in the Letter of Transmittal before making any decision with
respect to the Offer.

The information required to be disclosed by Rule 13e-4(d)(1) of the Securities
Exchange Act of 1934, as amended, is contained in the Offer to Purchase and is
incorporated herein by reference. The Company is also filing with the Securities
and Exchange Commission an Issuer Tender Offer Statement on Schedule TO, which
includes certain additional information relating to the Offer.

Copies of the Offer to Purchase and the Letter of Transmittal are being mailed
to all holders of the Shares, including brokers, dealers, commercial banks and
trust companies whose names, or the names of whose nominees, appear on the
Company’s stockholder list or, if applicable, who are listed as participants in
a clearing agency’s security position listing for subsequent transmittal to
beneficial owners of Shares, as reflected on the records of the transfer agent
as of February 22, 2012. The Offer is explained in detail in those materials.

Questions or requests for assistance may be directed to the Information Agent or
the Dealer Manager, at their respective addresses and telephone numbers set
forth below. Copies of the Offer to Purchase, the Letter of Transmittal and
other related materials will be furnished promptly by the Information Agent at
the Company’s expense. Stockholders may also contact their broker, dealer,
commercial bank, trust company or other nominee or trust company for assistance
concerning the Offer.

 

 

The Information Agent for the Offer is:

 

LOGO [g303407georgeson_logo.jpg]

199 Water Street, 26th Floor

New York, NY 10038-3560

Banks and Brokers Call (212) 440-9800

All Others Call Toll-Free (877) 278-9672

The Dealer Manager for the Offer is:

BofA Merrill Lynch

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Bank of America Tower

One Bryant Park

New York, New York 10036

Call toll-free: (888) 803-9655

February 22, 2012

 

EXHIBIT L

Page 6



--------------------------------------------------------------------------------

EXHIBIT M

Form of

Officer’s Certificate

(Tender Offer Term Borrowing)

 

TO:

   Bank of America, N.A., as Lender RE:    Credit Agreement, dated as of
February 21, 2012, by and among The Hackett Group, Inc., a Florida corporation
(the “Borrower”), the Guarantors and Bank of America, N.A. (the “Lender”) (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:

   [Date]

 

 

The Borrower is requesting the Tender Offer Term Borrowing pursuant to the Loan
Notice to which this certificate is attached. The undersigned Responsible
Officer of the Borrower hereby certifies, on behalf of the Loan Parties and not
in any individual capacity, as follows in satisfaction of the condition
precedent set forth in Section 4.02(d) of the Credit Agreement:

(a) the Tender Offer has been consummated (or will be consummated using the
proceeds of the Tender Offer Term Borrowing by cash settlement occurring
concurrently with the funding of the Tender Offer Term Borrowing);

(b) copies of all Tender Offer Documents have been previously delivered to the
Lender or, as to any copies of Tender Offer Documents not previously delivered
to the Lender, such previously undelivered copies are attached hereto as Exhibit
A;

(c) the resolution of the Board of the Borrower referenced in Section 4.01(l) of
the Credit Agreement, which resolution has previously been delivered to the
Lender, remains valid, in force and unmodified;

(d) all of the terms and conditions required in the definition of “Tender Offer”
in the Credit Agreement have been met (or duly waived in accordance with the
Tender Offer Documents with the Lender’s consent);

(e) after giving effect to the consummation of the Tender Offer and the
transactions contemplated thereby using the proceeds of the Tender Offer Term
Borrowing, Available Liquidity is at least $10,000,000;

(f) there is not pending or overtly threatened any litigation, judgments or
orders that could reasonably be expected to restrict, delay or impose material
burdens or conditions on the consummation of the Tender Offer or any other
aspect of the transactions contemplated in connection therewith; and

 

EXHIBIT M

Page 1



--------------------------------------------------------------------------------

(g) a reasonably detailed statement of application of the proceeds of the Tender
Offer Term Borrowing is attached hereto as Exhibit B

The certifications herein are given as of the date of this certificate and as of
the date of the Tender Offer Term Borrowing, and are given in addition to the
representations and warranties made, or deemed to be made, pursuant to the
Credit Agreement as a result of the Borrower’s delivery of the Loan Notice to
which this certificate is attached.

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXHIBIT M

Page 2



--------------------------------------------------------------------------------

 

THE HACKETT GROUP, INC., a Florida corporation By:  

 

Name:  

 

Title:  

 

 

EXHIBIT M

Page 3